 In theMatterOf MERRIMAC HATCORPORATIONandUNITED HATTERS,CAP ANDMILLINERY WORKERS INTERNATIONAL UNION,AFLCase No. 15-C-1368.-Decided July 26,1919DECISIONANDORDEROn February 21, 1949, Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (5) and, deriva-tively, of Section 8 (a) '(1) of the amended Act, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.He also found that the Respondent had not violated Section 8 (a) (3)of the amended Act, as alleged in the complaint, and recommendeddismissal of that allegation.Thereafter, the Respondent and theUnion filed exceptions to the Intermediate Report, and the Respond-ent submitted a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.2'Pursuant to the provisions of Section 3 (b) of the Act,as amended,the Board hasdelegated its powers in connection with this case to a three-member panel [Chairman Herzogand Members Houston and Murdock].2The Intermediate Report contains certain misstatements of fact and inadvertences,.none of which affects the Trial Examiner'sultimate conclusions or our concurrence insuch conclusions.Accordingly,we make the following corrections:(1) the form numberof the consent election agreement involved in the instant case is "N.L. R. B. 651 (12-1-44)," instead of "N. L. R.B. 651(11-1-46)" ; (2) the Trial Examiner erroneously findsat one point in the Intermediate Report that Field Examiner Hall conducted his investi-gation from November 20 to 22, 1946,inclusive,whereas Hall's investigation extended:through November 23, 1946;(3) in the"resume of events," the Trial Examiner in-advertently fails to state that the Regional Director,as part of his Report on Objections,dated June 6, 1947, designated the Union as the statutory representative of the Re-spondent's employees in the agreed unit; and(4) in the excerpt from Chairman Herzog's-85 N. L. R. B., No. 66.329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD -The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (5) and 8 (a) (1) of the Act by refusing, onand after July 24, 1947, to bargain collectively with the Union as theexclusive representative of the employees in the appropriate unit.3As found by the Trial Examiner, the instant case had its genesisin a consent election agreement, entered into by the Union and theRespondent, and approved by the Regional Director on August 9,1946.Pursuant to the terms thereof, an election was held on August15, 1946, among the employees in the agreed unit.The Union lostand thereafter filed timely objections to conduct affecting the resultsof the election.On January 3, 1947, following an, investigation, theRegional Director issued his Report on Objections, finding merit intwo of the Union's allegations, and setting aside the election.The Re-spondent's motion for reconsideration was denied by the RegionalDirector on January 15, 1947.Subsequently, on March 25,1947, the Regional Director conducted asecond election, using a current pay-roll eligibility date. In thiselection, the Union secured a majority vote.The Respondent there-upon filed objections to the conduct of the election and to conductaffecting the results of the election.After investigation, the RegionalDirector, in his second Report on Objections, dated June 6, 1947, foundthe Respondent's objections to be without merit and designated theUnion as the statutory representative of the employees concerned.The Union shortly thereafter requested a bargaining conference withthe Respondent, which the Respondent refused on July 24, 1947.As grounds for its refusal to bargain, the Respondent asserts thatthe Regional Director acted unlawfully principally in: (1) settingaside the first election; (2) fixing a current pay-roll eligibility datefor the second election,; (3) failing to conduct a hearing on the variousobjections raised by the Respondent; and (4) designating the Unionas the bargaining representative after the second election.It furthercontends, as to these matters, that the Regional Director's action wasvulnerable because he was arbitrary and capricious; exceeded hisauthority under the agreement; and acted on the basis of the investi-gation of a biased and prejudiced field examiner.With respect to the setting aside of the first election, we agree withthe Trial Examiner that the Regional Director did not act arbitrarily,capriciously, or beyond his authority in considering conduct affectingobservation in the FisherGovernorcase,the phrase"to extend"should read"to hesitateto extend."s In substantial agreement with the finding of the Trial Examiner,to which no excep-tionwas taken, we find that all production employees of the Respondent at its Green-ville,Alabama,plant, excluding office and maintenance employees, and all supervisors asdefined in the amended Act, constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act, as amended. MERRIMAC HAT CORPORATION331the results of the election,' and in finding such conduct to be objection-able.As the Trial Examiner pointed out, the interference found bythe Regional Director was twofold, consisting of: (a) the Respondent's discriminatory enforcement of its nonsolicitation rules by pro-hibiting activities on behalf of the Union on company time while, con-currently, permitting anti-union conduct; and (b) its compulsion ofemployees on the eve of the election and during working time to listento a speech on self-organization by a company official in the plant.(a)We agree with the Trial Examiner's conclusion that the Re-gionalDirector's determination as to the discriminatory enforcementof the nonsolicitation rules was not arbitrary or capricious.How-ever, we do not agree with the Trial Examiner that, in making thisdetermination, the Regional Director committed an "error in judg-ment."In our opinion, this determination by theRegionalDirector,,which followed an investigation of the workingrules,was, contrary tothe finding of the Trial Examiner, adequately supported by the evi-dence before him.We are mindful in this respect of the statement inthe Respondent's answer tothe Union's objections,dated November 22,.1946, that "No privilegeswere allowed anyone to visit or to discussanything other than the duties of their job," and of SuperintendentBoucher's sworn statement indicating that the posted nonsolicitationrules were being enforced.However, the record discloses that theRegional Director obtained statements from numerous employees tothe effect that the Respondent failed to invoke these rules on August14 and 15, 1946, immediately before the first election, to prohibitemployee Pitts from engaging in known antiunion conduct on com-pany time.The Regional Director at the same time had before himthe affidavit of employee Woodrow Wilson indicating that while Pittswas engaged in antiunion activity, Wilson requested, but was denied,permission by his foreman to engage in "talk for the union." 5Underall the circumstances, we find that a reasonable basis existed for theRegional Director's determination that the nonsolicitation rules werediscriminatorily applied by theRespondent.However, even assum-ing that the Regional Director committedan "errorin judgment" inthis determination, we find, for the reasons stated by the Trial Exam-iner, that the determination cannot, in any event, be held to bearbi-traryorcapricious.4 InMatter of McMullen Leavens Company,83 N. L. R. B. 948, we recently con-sidered and denied a similar contention addressed to the scope of the consent electionagreement and the Regional Director's authority thereunder.'We note that other testimony, although not before the Regional Director,confirmsthe propriety of his conclusion as to the Respondent'sprohibition of activity on behalfof the Union.Vice-President Beeland admitted at the hearing that, shortly before thefirst election,he called in employee A. D. Parker,who had been active in the Union'sorganizational efforts, and directed him to cease such conduct on company time, because"itwas in violation of the rules." ;332DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)For the reasons detailed by the Trial Examiner, we find thatthe Regional Director's conclusion that the speech by a company offi--cial to a forced audience constituted interference with the free choice.of a bargaining representative, was not arbitrary or capricious.Likethe Trial Examiner, we find it unnecessary to consider the state of thelaw subsequent to the Regional Director's determination.Our con-concern is whether he acted arbitrarily or capriciously at the time of hisinvestigation and report.In this regard, we find, as did the Trial Ex-aminer, that the determination was then made in accordance with exist-ing Board principles, and that the application of those principles tothe facts in this case was proper.In view of the foregoing, and for the additional reasons more'com-pletely outlined by the Trial Examiner,- we find that the Regional-Director did not act arbitrarily, capriciously, or beyond his authorityin setting aside the first election.?With reference to the use ofa current pay-rolleligibility date forthe second election conducted on March 25, 1947, the Respondentargues that the voting eligibility period was fixed by paragraph 3.of the consent election agreement,8 and that the use of a current pay rollwas "contrary to the terms of the Agreement."We do not agree.Werecently had occasion in theMcMullen Leavenscase 9 to consider theconverse of this question,viz,whether a Regional Director acted.arbitrarily and capriciously, under a similar consent election agree-ment, in using theoriginal pay-rolldate to govern eligibility to vote inthesecondelection.Although we sustained the Regional Director's:action, we there pointed out :...as the agreement is susceptible of varying interpreta-tions, we cannot say that the Regional Director, in resolving theissue, as the parties expressly authorized him to do, was arbitraryor capricious in his determination to employ the original pay-rolldate . . . And this is so, even though the use of a current6As to the alleged bias and prejudice of Field Examiner Hall,we find, like the TrialExaminer,that the Respondent has failed to adduce any persuasive evidence to establish-this contention.7 The Respondent's contention that the Regional Director's reliance,in part, on certainunsworn statements of employees was improper is clearly without merit.The Board'sRules and Regulations prescribe no specific method to be followed by the Regional Directorin the conduct of his investigation.Although,as the Regional Director testified at thehearing, it is desirable in such investigations to obtain sworn statements,the use of un-sworn testimony is not prohibited.Accordingly,we find, as did the Trial Examiner,-that the Regional Director did not act arbitrarily or capriciously in according probativeweight to the unsworn statements.8Paragraph 3 of the agreement reads in pertinent part as follows:"The eligiblevoters shall be those employees included within the Unit, who appear on the Employer'spay roll for the period indicated below. . . . Pay-roll period for eligibility-Week ending.July 26,1946."9Matter of McMullen Leavens Company,83 N. L.R. B. 948. MERRIMAC HAT CORPORATION333pay roll would have had the additional advantage of being con-sistent with Board policy in directed elections. In the absenceof fraud, misconduct, orsuch gross mistakes as imply bad faithon the part of the Regional Director,we deem his determinationto be final in consent elections of this character, even though wemight have reached a different conclusion.The reasoning in theMcMullen Leavensdecision is dispositive of theRespondent's contention herein.Where, as here, the Regional Di-rector used a current pay-roll eligibility date in the second election,which action was consistent with Board policy in directed elections,such determination,a fortiori,was not improper and we so find.We find equally without substance the Respondent's allegation thatthe Regional Director acted unlawfully in refusing to conduct a hear-ing upon the various contentions raised by it after the first and second'elections.In view of the terms of the consent election agreement, thefull opportunity afforded the Respondent to submit any evidencewhich it desired during the investigation of the first election by FieldExaminer Hall and, during the investigation of both elections byField Examiner Ormsbee, and for the additional reasons set forth inthe Intermediate Report, we find that the Regional Director's refusalto conduct a hearing did not constitute a denial of due process, norwas such refusal arbitrary or capricious.loIn these circumstances, we find that the Regional Director actedproperly in designating the Union, after the second election, as theexclusive bargaining representative of the Respondent's employees inthe unit found appropriate above.Accordingly, as the Respondentadmittedly refused to bargain with the Union and because the groundsasserted by the Respondent for its refusal are, upon the entire record,without merit, we find that the Respondent has violated the Act.More particularly, we find that on July 24, 1947, and thereafter, theRespondent refused to bargain collectively with the Union as theexclusive representative of its employees in the unit heretofore foundto be appropriate, and that the Respondent thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section 8 (a) (5)and 8 (a) (1) of the Act.u10 In its exceptions,the Respondent apparently contends that the Board erred in re-fusing to grant its request for consideration,de novo,of the determinations of the Re-gional Director.We find no merit in this contention.As we have frequently held inmatters relating to consent elections,we will disturb the Regional Director's determina-tion only when pertinent to the issues presented in an unfair labor practice proceeding'and then on the sole ground that the Regional Director's rulings were arbitrary or ca-pricious.SeeMatter of McMullenLeavensCompany,supra,and cases cited therein."There is some indication in papers filed with tae Board that, since the issuanceof the Intermediate Report herein,the Respondent may have engaged in collective bar- 334DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10 (c>of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Merrimac HatCorporation, Greenville, Alabama, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Hatters, Capand Millinery Workers International Union, AFL, as the exclusiverepresentative of all production employees at the Respondent's Green-ville,Alabama, plant, excluding office and maintenance employees,.and all supervisors as defined in the amended Act.(b) Interfering in any other manner with the efforts of UnitedHatters, Cap and Millinery Workers International Union, AFL, tobargain collectively with it on behalf of the employees in the aforesaidappropriate unit.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with United Hatters, Capand Millinery Workers International Union, AFL, as the exclusivebargaining representative of all production employees at the Re-spondent's Greenville, Alabama, plant, excluding office and mainte-nance employees, and all supervisors as defined in the amended Act,with respect to rates of pay, wages, hours of employment, or otherterms or conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement;(b) Post at its plant in Greenville, Alabama, copies of the noticeattached hereto, marked "Appendix A." 12Copies of such notice, tobe furnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;gaining negotiations and entered into a collective bargaining contract with the Union.However,on this state of the record, we shall enter our usual order, subject to itsmodification,at the compliance stage, to accommodate to any changed conditions not nowclearly appearing."In the event this Order is enforced by decree of a United States Court of Appeals,words, "A DECREEOF TIIE UNITED STATES COURT OF APPEALS ENFORCING." MERRIMAC HAT CORPORATION335(c)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint,insofar asit alleges thatthe Respondent discriminatorily discharged A. D. Parker,be, and ithereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WVE WILL BARGAIN collectively upon request with UNITED HAT-TERS,CAP AND MILLINERY WORKERS INTERNATIONAL UNION, AFL,as the exclusive representative of all employees in the bargainingunit described herein with respect to wages, rates of pay, hoursof employment, or other terms or conditions of employment and, ifan understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production employees at our Greenville, Alabama, plant,excluding office and maintenance employees, and all supervisorsas defined in the amended Act.WE WILL NOT in any manner interfere with the efforts of theabove-named union to bargain collectively with us, or refuse tobargain with said union as the exclusive representative of theemployees in the bargaining unit set forth above.MERRIMACHATCORPORATION,Employer.Dated-----------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTC. Paul Barker,Esq.andMax Schwartz,Esq.,for the General Counsel.JosephJacobs,Esq.. andMiss Carmen Lucia,of Atlanta,Ga., andFrank Cynew-ski,Esq.,of Amesbury,Mass., for the Union.Alexander E. Wilson, Jr., Esq.andG. Maynard Smith,Esq.,of Atlanta,Ga., andCah in Poole, Esq.,of Greenville,Ala., for the Respondent. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon an amended charge duly filed by United Hatters, Cap and MillineryWorkers International Union, AFL, herein called the Union, the General Counselof the National Labor Relations Board, herein respectively called the GeneralCounsel' and the Board, by the Regional Director of the Fifteenth Region (NewOrleans, Louisiana),issued a complaint dated April 16, 1948, against Merrimac-Hat Corporation, Greenville, Alabama, herein called the Respondent, alleging thatthe Respondent had engaged in, and was engaging in, unfair labor practices withinthe meaning of Section 8 (1), (3), and(5) and Section 2 (6) and(7) of theNational Labor Relations Act, prior to amendment, herein called the Wagner Act,and of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act as amended, 61 Stat. 136, herein called the Act. Copies ofthe charges, complaint, and notice of hearing were duly served upon the Respond-ent and the Union.With respect to the unfair labor practices, the complaint, as amended,' allegedin substance that (1) all production employees of the Respondent, excluding.office and maintenance employees and supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theWagner Act and the Act; (2) on or about March 25, 1947, and at all times there-after, a majority of the employees in the foregoing unit designated and selectedthe Union as their representative for the purposes of collective bargaining withthe Respondent; (3) at all times since March 25, 1947, the Union has been therepresentative for the purposes of collective bargaining of a majority of employeesin the foregoing unit and, by virtue of Section 9 (a) of the Wagner Act and theAct, has been the exclusive representative of all employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment; (4) "beginning on or aboutJuly 23, 1947, and at all times thereafter" the Union requested the Respondentto recognize it as the statutory representative of its employees in the afore-mentioned unit and to bargain collectively with it in respect to rates of pay,wages, hours of employment,and other conditions of employment;and (5)begin-ning on orabout July 24, 1947, and at all times thereafter, the Respondent refusedand failed and is now refusing and failing to recognize the Union as the exclusivebargaining representative of its employees in the previously mentioned unit andto,bargain with the Union as the exclusive representative of its employees in theafore-mentioned unit.The complaint also alleged that on April 8, 1947, the Re-spondent discriminatorily discharged A. D. Parker and thereafter failed and re-fused to reinstate him because of his membership in and activities on behalf ofthe Union and because he engaged in concerted activity with other employees forthe purposes of collective bargaining and other mutual aid and protection.Thecomplaint alleged that by the foregoing conduct the Respondent engaged in vio-lations of Sections 8 (1), (3), and (5) of the Wagner Act and of Section 8 (a)(1), (3), and(5) of the Act.On April 26, 1948, the Respondent filed its answer, in part admitting certainallegations of the complaint, but denying that the Union had ever been designatedThis designation will also be used to refer to the attorney on the staff of the GeneralCounsel who presented the case in his behalf.2At the hearing,the complaint was amended to correct a typographical error as to thedate of Parker'salleged discriminatory discharge and also in certain minor respects. MERRIMACHAT CORPORATION337'or selectedby the Respondent's employeesin an appropriate unit as their statutory-representative, that the Unionhas at anytime been the statutory representativeof the Respondent's employees, and that the Respondenthad engaged in anyunfair labor practices.On May 19, 1948, the Respondent filed with the Board and the General Counsela petition for written consent for the Regional Director of the Fifteenth Regionto appear and produce at the hearing in the instant proceeding all files, reports,correspondence, affidavits, memoranda, and records of the Regional Office and theBoard relating to Case No. 15-R-1815, and to provide appropriate agents ofthe Regional Office to testify as to the accuracy and contents of such records.On the same date, the Respondent filed a motion with the Board for a consoli-dation of Case No. 15-R-1815 with the instant proceeding.Thereafter, C. Paul.Barker, Chief Law Officer of the Fifteenth Region, filed statements in oppositionto both motions.On May 26, 1948, the Board denied the request for the consoli-dation of the instant proceeding with Case No. 15-R-1815 "because the later is-now closed" and also denied the petition for written consent for the RegionalDirector to appear and produce records relating to the representation proceed-ing "because the Regional Director is under the general supervision of theGeneral Counsel."On May 26, 1948, Robert N. Denham, General Counsel ofthe Board, denied the petition for written consent for the Regional Directorto appear and testify and produce records of the Regional Office for the reason,that "no showing has been made that the evidence contained in such records-is not otherwise available to Respondent without such permission nor essentialpresently to preparation of adequate defense."Pursuant to notice, a hearing was held from May 26 to June 2, 1948, at Green-ville,Alabama, before Frederic B. Parkes, 2nd, the undersigned Trial Examinerduly designated by. the Chief Trial Examiner.The General Counsel, the Union,,and the Respondent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the outset of the hearing, the Respondent renewed its motion for the con-solidationof Case No. 15-R-1815 with the instant proceeding.The undersigneddenied themotion.During the course of the hearing, counsel for the Respondent moved that thetestimony of employee Mary Ballard be stricken.Ballard's testimony was of-fered by the General Counsel for the purpose of impeaching the testimony ofForeman Lane Harrison. The undersigned reservedruling uponthe motion sothat he might read Harrison's testimony to determine the admissibility ofBallard's testimony.The motion to strike the testimony of Ballard is herebydenied.At the conclusion of the hearing, the undersigned granted a motion by theGeneral Counsel to conform the pleadings to the proof as to dates,spelling,and minor variances.The Respondent moved that the complaintbe dismissed.Ruling was reserved upon the motion. Consistent with the findings and con-clusions hereinafter fully detailed, the motion is in part granted, insofar as itrelates to the complaint's allegationsof unfairlabor practices on the part ofthe Respondent arising from Parker's discharge; with respect to theremainingallegations of the complaint, the motion is hereby denied.Upon the conclusion of the hearing, the undersigned advised the parties thatthey might argue before, and file briefs or proposed findings of fact and con-clusionsof law, or both, with the Trial Examiner. The parties waived oral 338DECISIONSOF NATIONAL LABORRELATIONS BOARDargument.On August 30, September 3, and September 7, 1948, respectively, theRespondent, the General Counsel, and the Union filed individual briefs withthe undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMerrimac Hat Corporation, a Massachusetts corporation with its principaloffice at Amesbury, Massachusetts, operates a plant at Greenville, Alabama,where it is engaged in the manufacture of wool hat bodies and men's hats.Dur-ing the past year, in the. course and conduct of its business, the Respondent pur-chased raw materials and supplies valued in excess of $1,000,000, of whichapproximately 75 percent was transported from points outside the State ofAlabama to its plant at Greenville, Alabama.During the same period, theRespondent manufactured and sold finished products valued in excess of $1,000,-000, of which approximately 75 percent was sold and shipped to points outsidethe State of Alabama from its plant at Greenville, Alabama.The Respondentconcedes for the purpose of the instant proceeding that it is subject to theBoard's jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDUnited Hatters, Cap and Millinery Workers International Union is a labororganization affiliated with the American Federation of Labor, admitting em-ployees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The representation proceeding, the elections, resrvme of eventsOn July 25, 1946, the :Union filed a 9 (c) petition with the Board for certifica-tion as the statutory representative of the Respondent's production employees.In August 1946, the Union and the Respondent executed an "Agreement forConsent Election," herein called the Agreement, which John F. LeBus, RegionalDirector of the Board's Fifteenth Region, formally approved on August 9, 1946.The Agreement was a form documentin useby the Board at the time and wasdesignated as form "NLRB-651 (11-1-46)." The following are sections of theAgreement pertinent to the issues of the instant proceeding :1.SECRET BALLOT.-An election by secret ballot shall be conducted underthe supervision of the Regional Director, among the employees in the Unitdefined below, at the indicated time and place, to determine whether ornot the employees desire to be represented by (one of) the undersigned labororganization(s).Said election shall be held in accordance with the NationalLabor Relations Act, the Board's Rules and Regulations, and the customaryprocedures and policies of the Board, provided that the determination ofthe Regional Director shall be final and binding upon any question, includingquestions as to the eligibility of voters, raised by any party hereto relatingin any manner to the election.Time and place of election.-The election shall be conductedon a datedesignated by the Regional Director within thirty days after approval ofthis agreement. BMERRIMAC HAT CORPORATION3392.THE UNIT.-All production employees of the Merimac Hat Corporationat Greenville, Alabama, except for all office and maintenance employees andall supervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or effectivelyrecommend such action (herein called the Unit) constitute a unit appro-priate for the purposes of collective bargaining.3. I L1oiB1.E VoTims.-The eligible voters shall be those employees includedwithin the Unit, who appear on the Employer's pay roll for the period indi-cated below, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any employees who have sincequit or been discharged for cause and have not been rehired or reinstatedprior to the date of the election.At a date fixed by the Regional Director,the Employer will furnish to the Regional Director an accurate list of allthe eligible voters, together with a list of the employees, if any, specificallyexcluded from eligibility.Pay-roll period for eligibility-Week ending July 26, 1946.**as*7.OBJECTIONS, CH'AI.LENCES, REPORTS THEREON.-Objections to the conductof the ballot, or to a determination of representatives based on the resultsthereof,may be filed with the Regional Director within five days afterissuance of the Tally of Ballots.Copies of such objections must be servedupon the other parties.The Regional Director shall investigate the matterscontained in the objections and issue a report thereon. If objections are sus-tained, the Regional Director may in his report include an order voiding theresults of the election and, in that event, shall be empowered to conduct anew election under the terms and provisions of this agreement at a date,time, and place to be determined by him. If challenges are determinativeof the results of the election, the Regional Director shall investigate thechallenges and issue a report thereon.On August 15, 1946, pursuant to the Agreement, an election was held at theRespondent's plant.The Union failed to win the election!On August 21, 1946, the Union filed with the Board's Regional Office objectionsto conduct affecting the results of the election, urging that the election be setaside because the Respondent had engaged in improper illegal conduct, describedin six general counts.Of these objections, the following two, which are perti-nent to theissues inthe instant proceeding, alleged :That during the hours the election was being conducted, and immediatelypreceding those hours on Company property, and Company time, supervisoryofficials, as well as persons who had been excluded from the collective bar-gaining unit, were allowed to go in the various departments of the plant,and electioneer against the Union.That this electioneering was known toofficials of the Company and permitted by them. That members of theUnion were not allowed such privileges, but on the contrary were restrictedto their jobs and prohibited from visiting other departments, or from ex-pressing any opinion in favor of the Union during the same time.*****3The Tally of Ballots issued on August 15, 1946, revealed that of the 460 eligible voters,442 cast ballots, of which 277 were against the Union, 157 for the Union, and 8 werechallenged.857829-50-vol. 85-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat the Vice-President of the Company on the day preceding the con-duct of the election called together the employees of the Company on eachshift, together with the supervisory officials, and there read a letter tothe employees, a copy of which is hereto attached,. marked "Exhibit A,"and made a part of these objections.That upon the conclusion of the readingof this letter, that supervisory officials began applauding the talk whichhad been made, and making statements against the Union, and giving out'copies of the letter to the assembled employees.That this meeting was heldon Company time, and Company property, and for the purpose ofpersuadingthe employees to vote against the Union.From November 20 to 22, 1946, inclusive, Rush F. Hall, a FieldExamineron the staff of the Board's Regional Office and assigned by the Regional Directorto investigate the Union's objections, conductedan investigationof such ob-jections at Greenville, Alabama.On November 22, 1946, the Respondent, at theconclusion of a conference with Hall, gave him its written answer to theUnion'sobjections.On January 3, 1947, pursuant to the Agreement, the Regional Director issuedhis Report on Objections, finding that of the six allegations in the Union's objec-tions, only two had merit and that these two objections raised substantial andmaterial issues with respect to the election.He accordingly sustained the ob-jections and set aside the results of the election held on August 15, 1946, statingthat a new election would be conducted later.On January 8, 1947, the Respondent requested the Regional Director to recon-sider his decision announced in his Report on Objections and to give the Re-spondent an opportunity to be heard further in the matter. On January 15,1947, the Regional Director issued an order denying the Respondent's request:for reconsideration.On January 24, 1947, the Respondent requested that theBoard in Washington, D. C., review the action taken by the Regional Directorin the representation proceeding.On January 29, 1947, the Board denied theRespondent's request.On March 25, 1947, pursuant to the direction of the Regional Director,a secondelection was conducted' and was won by the Union.* On March 31, 1947, theRespondent filed objections to the conduct of the election and to conductaffectingthe results of the election.On April 9, 1947, the Union filed with the RegionalDirector a statement in answer to the Respondent's objections.Later in April,at the direction of the Regional Director, E. R. Ormsbee, a Field Examiner ofthe Board, conducted an investigation of the Respondent's objections at Green-ville,Alabama.On June 6, 1947, the Regional DirectorissuedhisReport onObjections, finding the objections to be without merit and denying the Respond-ent's request, made in its objections, for a reconsideration of theRegionalDirector's decision to set aside the first election and for a formal hearing onthe Respondent's objections to the second election.On June 9, 1947, the Respondent again requested that the Board in Washington,D. C., review the Regional Director's actions in the representation case.OnJune 13, 1947, the Respondent's request was denied by the Board.4The appropriate unit was that deflned in the Agreement,but the pay roll for determin-ing eligibility to vote was that on March 8, 1947, differing from that contained in theAgreement.Correspondence between the parties and steps taken in preparation for theconduct of the second election are hereinafter detailed."The Tally of Ballots issued on March 25, 1947, revealed that of the approximately 415eligible voters, 391 cast ballots, of which 213 were for the Union,152 were against the'Union, 26 were challenged, and 2 were void. MERRIMAC HAT CORPORATION341By letter dated July 23, 1947, Willie Frank McCrory, president of Local 99of the Union, requested that the Respondent set a date for a conference to discussthe negotiation of a contract with the Union as the statutory representative ofthe Respondent's employees.By letter dated July 24, 1947, the Respondent declined to meet with the Union.The letter, in part, reads as follows :You are advised that the company does not regard the action of theRegional Director of the National Labor Relations Board in setting asidethe election of August 15, 1946, as legal and binding on the company.Wedo not regard his action in calling the election of March 25, 1947,as legaland binding on the company.The rulings of the Regional Director in respect to the two electionsreferredto above were not, in my opinion, determined after a fair and impartial con-sideration of the evidence and facts.The company was not givena hearing.It was not allowed the privilege of know the source or nature of any evidencepresented against it, nor was it allowed to present any contradictive evidenceof its own.Therefore, the company doesnot recognize as legal the certification of theunion by the Regional Director of the National Labor Relations Board.In view of this fact, we must respectfully decline to bargain withthe unionon the certification he has issuedas a resultof the March 25, 1947election.B. The appropriate unitIn accordance with the Agreement for Consent Election, the undersigned findsthat all production employees of the Respondent at its plant in Greenville,Alabama, excluding all office and maintenance employees and all supervisoryemployees with authority to hire, promote, discharge,discipline,or otherwiseeffect changes in the status of employees or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Wagner Act and the Act.C.Representation by the Union of a majority in the appropriate unit1.The issues generally ; legalprinciplesinvolvedThe Respondent contends that the Regional Director's actionsand rulings inrespect to the consent elections were illegal, arbitrary, and capricious, that FieldExaminer Hall's investigation of the objections to the first electionwas biasedand prejudiced for reasonshereinafter more fully detailed, that the results of thefirst election should not have been voided by the Regional Director, and that,accordingly, the Union is not the statutory representative of the Respondent'semployees and the Respondent is under no duty to bargain collectively with theUnion.The specific contentions in respect to the Regional Director's rulings andactions, discussed below, are governed by the following principle enunciated bythe Board inMatter of Capitol Greyhound Lines,' acomparable case where theempoyer's defense to its refusal to bargain with the labor organization was basedupon alleged illegal rulings of a Regional Director made pursuant to a consentelection agreement :The factual question of majority is bottomed upon a consent agreementwhich expressly provided that a determination of the Regional Director as9 49 N. L. R. B. 156. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDto questions arising out of the conduct of the election, including questionsarising out of eligibility of voters, shall be final and binding on the parties...we find that the Regional Director's ruling was neither arbitrarynor capricious.In the absence of such conduct, we feel ourselves bound bythe terms of the Agreement providing for the finality and binding effect ofthe Regional Director's determinationto the same extent as a court is boundby an agreement to abide by an arbitrator's award.To hold otherwise wouldpermit an employer deliberately to ignore binding commitments embodied ina consent agreement ; would open the door to subterfuges for hampering anddelaying a final determination of a bargaining representative; and wouldtend to defeat, rather than to effectuate, the policies of the Act. (Emphasissupplied.)The Board's holding that the finality of rulings of a Regional Director madepursuant to a consent election agreement are comparable to the conclusivenessof an arbitrator's award has been sustained by the United States Court of Appeals.'In the absence of fraud, misconduct, or such gross mistakes as imply bad faithon the part of an arbitrator, the courts have held the action or award of arbitra-tors to be final and conclusive and not subject to revision by the court,' even thoughthe court might have reached it conclusion different from that of the arbitrators.'In accordance with these principles, the Board further elaborated its policy asto the finality of the rulings of Regional Directors inMatter of Ferris-Lee Lumberand Mfg.Co., ° wherein the Board stated :The Board has uniformly adhered to the policy of deeming itself boundby the customary commitment of the parties to regard as final and bindingthe Regional Director's determination with respect to questions arising outof the conduct of an election held pursuant to an "Agreement for ConsentElection."The Board, therefore has refused to consider the merits of objec-tions to rulings of its Regional Directors on matters relating to consentelections (except when pertinent to the issues presented in an unfair laborpractice proceeding, in which event the Board will disturb the RegionalDirector's rulings only if it clearly appears that they are abritrary orcapricious).In view of this policy, therefore, the undersigned's authority in respect to theissues as to the preelection conduct of the Respondent is limited to a review of the7N. L. R. B. v. Capitol Greyhound Lines,140 F. 2d 754 (C. A.6) ; Semi-Steel CastingCompany of St. Louis v. N. L. R. B.,160 F. 2d 388 (C. A. 8), enforcing 66 N. L. R. B. 713.8E. g., U. S. v.Mason S Hanger Co.,260 U. S. 323, 326 ;U. S. v.Gleason, 175 U. S. 588,.602; -Kihlberg v.U. S., 97 U. S. 398, 401 ;Guild v. Andrews,137 Fed. Rep. 369, 371 (C. A.8) ; Memphis Trost Co. v. Brown-Ketchum Iron Works,1.66 Fed. 398, 403 (C. A. 6) ;U. S.v.Venable Coast.Co., 124 Fed. 267, 273.Generally, see, Sturges,Commercial Arbitrationsand Awards;Rules of Law or Laissez-Faire in Commercial Arbitration, 47 Harv. L. Rev.590 ; Williston on Contracts, Section 1.929 A ; Restatement of the Law of Contracts, Sec-tion 445, Comment (b), Section 550, Comment (a).Reference is hereinafter made toarbitration cases on issues not definitely covered by Board precedent.°E. g.,James Richardson d Sons Ltd.v.W.E. Hedger Transportation Corp.,98 F. 2d55 (C. A. 2). InBurchell v. Marsh,17 How. (58 U. S.) 344, 349-50, Justice Grier stated,"Courts should be careful to avoid a wrong use of the word 'mistake,' and, by makingit synonymous with mere error of judgment assume to themselves an arbitrary powerguilty of corrupt partiality merely because their award is not such a one as the chancellorwould have given.We are all too prone, perhaps, to impute either weakness of intellector corrupt motives to those who differ with us in opinion."'071 N. L. R. B. 989. See also,Matter of Aetna Fire Brick Company,56 N. L. R. B.849,.854. MERRIMAC HAT CORPORATION343Regional Director's rulings to determine whether they were arbitrary or ca-pricious.The undersigned has no authority to determineab initiowhether theRespondent's preelection conduct was violative of the Act or constituted suchinterference with the balloting as to void the election, and the undersigned'sconclusions as to the rulings and actions of the Regional Director are in no senseto be deemed to reflect what might have been the undersigned's conclusions as tothe Respondent's preelection conduct had he been the original trier of fact.Theinstant proceeding accordingly is not a "re-trial" of the merits of the objections.The chief issue is whether the Regional Director's rulings and actions werearbitrary or capricious or, incidentally, were based upon the biased and prejudicedconduct or investigation of Field Examiner Hall.2.The contractual issuesIn support of its contention that the Regional Director acted arbitrarily andcapriciously in the administration of the representation proceeding, the Re-spondent contends initially that the Agreement was invalid because the RegionalDirector concealed from Vice-President Robert Beeland, who executed theAgreement on behalf of the Respondent, the scope of the Regional Director'sauthority tinder the Agreement.Secondly, if the Agreement be valid, the Re-spondent asserts that the Regional Director exceeded the authority granted himby Agreement in (1) sustaining objections of the Union to the first election and(2)using a current pay roll, different from that named in the Agreement, todetermine eligibility to vote in the second election.a.Validity of the AgreementShortly after the Union filed with the Board a 9 (c) petition on July 25, 1946,the Regional Director telephoned Vice-President Beeland, referred to the petitionfiled by the Union, and asked whether Beeland would agree to enter into anagreement with the Union for a consent election to be conducted by the Board.In regard to this conversation, the Regional Director testified, in part, asfollows:Mr. Beeland wanted the information from me as to what the differencewas between the procedure as to a consent election and that type electionwhich would be held if ordered by the Board. I told Dir. Beeland that thedifference was that in entering a consent election which would necessarily besigned by both the Petitioner and the Company that the election so far asbeing conducted, the balloting, and the place could be the same most likelyas the Board ordered election, that there was this distinct difference how-ever in our procedure, that pursuant to a consent election agreement anyquestion arising concerning post election matters, including the challenge andthe eligibility of voters and including objections would be denied" by theRegional Director, that the parties were thereby waiving a hearing, thatbefore the Board could order an election it would be necessary as it hadalways been necessary for a formal hearing to be held. I believe he askedme where such a hearing would be held and I told him here in Greenvillepursuant to our usual practice of holding the election near the site wherethe company is."The undersigned is of the opinion that the word "denied" is a typographical error onthe part of the reporter and that the word "determined"should be substituted therefor. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn respect to this conversation, Beeland testified that he inquired as to themeaning of a consent election, that LeBus explained generally the different typesof Board-conducted elections and assured him that a hearing would undoubtedlyresult in the ordering of an election.Beeland further testified :Well, I would not say that [Regional Director LeBus] made any misrepre-sentation to me.He didn't go as thoroughly into it as I think lie shouldhave or as I wish he did . . . He certainly did not tell me he wouldhave authority to throw out the election without investigations or thingsof that kind. I certainly wouldn't have signed any document that gave allrights of the Company to Mr. LeBus had he not failed to represent theimport of it to me.Both LeBus and Beeland were witnesses of unusual acumen and impressed theundersigned as reliable witnesses.The undersigned is persuaded and finds thatthe probabilities of the situation lend credence to LeBus' testimony, namely,that in response to, Beeland's questions as to consent elections, LeBus did, ingeneral terms, state the scope of his authority under the Agreement, althoughundoubtedly he did not describe in detail the possible situations which mightarise and upon which he might be called to rule. LeBus' testimony is credited.In any event, even if Beeland's testimony be accepted as true, it does not estab-lish that LeBus fraudulently induced the Respondent to enter into the, consentelection agreement.At the conclusion of the conversation, Beeland requested time to consider thematter.Thereafter, he consulted by telephone with President Sargeant of theRespondent's home office in Massachusetts and also conferred with Calvin Poole,local counsel for the Respondent, about the matter.Within a short time, Bee-land telephoned the Regional Office and informed them that he would enter intoa consent election agreement.On July 29, 1946, the Agreement was mailed tothe Respondent for its signature.Beeland read the Agreement, signed it onbehalf of the Respondent, and returned it by mail to the Regional Office onAugust 2, 1946.The execution of the Agreement was apparently completed onAugust 8, 1946, when the Union signed the Agreement. On August 9, 1946,LeBus approved the Agreement executed by the Respondent and the Union.The Agreement clearly states that "the determination of the Regional Direc-tor shall be final and binding upon any question, including questions as to theeligibility of voters, raised by any party hereto relating in any manner to theelection," sets forth his authority to investigate objections and issue a reportthereon and to order another election if the objections are sustained, and inother respects defines the powers of the Regional Director. In view of thefact that Beeland had an opportunity to read and study the Agreement beforesigning and to consult both local counsel and officials of the'Respondent, theundersigned finds that the Respondent was not fraudulently induced to sign theAgreement and that the Agreement is binding upon the Respondent.'2b.Authority of the Regional Director under the AgreementParagraph 7 of the Agreement provides that "objections to the conduct ofthe ballot, or to a determination of representatives based on the results thereof,12Cf.Dunham Lumber Co. v. Holt,123 Ala. 336, 26 So. 663, wherein the court held:For one to misrepresent to another the contents of a writing which bothcan read,which both have an opportunity to read, which theone doesnot fraudulentlypreventthe other's reading,and whichboth sign is not a vitiating misrepresentation andis not in a legal sense a fraud. MERRIMACHAT CORPORATION345may be filed with the Regional Director within five days after issuance of theTally of Ballots."The Respondent argues that this provision does not en-compass the filing of objections to an election based upon the ground of "conductaffecting the results of the election," such as was sustained by the RegionalDirector in finding that the Respondent interfered with the free choice of itsemployees by ordering them to attend during working hours a meeting addressedby Vice-President Beeland the day before the election and also permitted anemployee to engage in an antiunion campaign during working hours beforetue election.In effect, the Respondent argues that the Agreement limits thescope of objections to the period of time consumed by the conduct of the ballot.The undersigned is not persuaded by the Respondent's argument.Paragraph7 must be considered in conjunction with Paragraph 1 of the Agreement whichstates that "the determination of the Regional Director shall be final and bind-ing upon any question, including questions as to the eligibility of voters, raisedby any party heretorelating in any manner to the election.""Clearly, byvirtue of these provisions, objections based upon preelection conduct mightproperly be filed with the Regional Director and be determined by him 14In respect to the second election, the Respondent contends that the action ofthe #tegional Director in establishing a more recent pay' roll for determiningeligibility to vote than that contained in the Agreement was arbitrary andunlawful.The Agreement provided that the pay roll to be used for the purposeof determining eligibility to vote should be that of July 26, 1946.The electionwas held on August 15, 1946, and vacated by the Regional Director on January3,1947.The record reveals that when the Regional Director commenced prepara-tions for the conduct of a new election, a conflict arose as to the pay roll tobe used in the new election for determining eligibility to. vote.The Respondentinsisted that the original pay roll of July 26, 1946, used in the first election,should again control eligibility to vote.The Union requested that a morerecent pay roll be used.Ultimately, over the Respondent's objection, the pay'roll of March 7, 1947, was used to determine eligibility to vote in the secondselection, conducted on March 25, 1947.In support of its contention that the change in eligibility pay rolls was'unwarranted, the Respondent points to Paragraph 7 of the Agreement whichstates, "If objections are sustained, the Regional Director may in his reportinclude an order voiding the results of the election and, in that event, shall beempowered to conduct a new election under the terms and provisions of thisagreement at a date, time, and place to be determined by him."The Respondentargues that by virtue of this provision, the eligibility date contained in theAgreement is controlling in the second election."The Respondent's contention that this provision is "merely a description of the elec-tion and the type of ballot to be taken and does not deal with other subject" is withoutmerit.SeeSemi-Steel Casting Co. v. N. L. It. B.,160 F. 2d 388 (C. A. 8)."The Board has held that the determination of objections based upon "conduct affectingthe results" of a consent election must be made by the Regional Director. SeeMatter ofFerriss-LeeLumber and Manufacturing Co.,71 N. L. R. B. 989;Matter of Miehle PrintingPress and Mfg.Co., 58 N. L. R. B. 1134. Late in 1947, the Board revised the forms foruse in executing an "Agreement for Consent Election."The fact that the revised formspecifically provides that objections may be filed on the basis of "conduct affecting theresults of the election" does not necessarily mean, as contended by the Respondent, that"the necessity for this addition must have been as a result of the realization on [theBoard's] part that the old Consent Election Agreement form was defective in this re-spect."In view of the Board's prior holding as to this issue, the revision in the formmust be deemed to be of a clarifying nature.only., 346DECISIONSOF NATIONALLABOR RELATIONS BOARDAn examination of previous cases reveals that the Board has never ruled uponthe precise point raised by the Respondent in respect to the change in eligibilitypay rolls and at first blush, considering Paragraph 7 alone, the Respondent'sargument appears persuasive.However, consideration of cases with comparablefact situations, of the Board's general policies in representation cases, and ofthe pronouncements of the courts as to the effect to be given consent electionagreements, as well as an analysis of the authority given the Regional Directorby Paragraph 1 of the Agreement, leads to the conclusion that the Respondent'sargument as to the change in eligibility pay rolls is untenable.As noted earlier, Paragraph 1 of the Agreement provides, in part:Said election shall be held in accordance with the National Labor RelationsAct, the Board's Rules and Regulations, and the customary proceduresand policies of the Board, provided that the determination of the RegionalDirector shall be final and binding upon any question, including questionsas to the eligibility of voters, raised by any party hereto relating in anymanner to the election.This provision has been held by both the Board and the courts to clothethe Regional Director with considerable power in determiningissues arisingfrom a representation proceeding based upon a consent election agreement.Thus, the Board stated inMatter of Aetna Pare Brick Company:As found above, the Respondent agreed that the Regional Director'sdetermination with respect to the election should be final and binding uponany question (including questions as to the eligibility of voters) not specif-ically covered in the agreement.In theSemi-Steel Castingcase,16 the provisions of a consent election agreement,almost identical in language to the above-quoted terms of Paragraph 1 of theAgreement, were enlighteninglyanalyzedby the Court as follows :On the issue raised concerning the rejected ballots, the terms of theconsent election agreement may not be ignored.The agreementis in theform customarily used by the Board. Its purpose is to guard againstdisputes concerning the conduct of elections, to provide for the prompt andfinal settlement of such controversies as may arise between the parties, andthus to minimize delay in the administration of the Act. Important inthe effective use of the election agreement for the purposesstated arethe provisions that the election shall be held in accordance with the Na-tional Labor Relations Act and with the policies, rules and regulationsof the Board, and that the decision of the Regional Director concerningquestions not covered by the agreement shall be conclusive on the parties.On review the Board accepts the Regional Director's decision onall ques-tions pertaining to the election, unless shown to be arbitrary or capriciousor not in conformity with the policies of the Board and the requirementsof the Act.No reason appears why the company should not be bound bythe provisions of the election agreement to which it is a party. "To holdotherwise would ignore binding commitments embodiedin a consent agree-ment; would open the door to subterfuges for hamperingand delaying afinal determination of a bargaining representative; and would tend to defeat,rather than to effectuate, the policies of the Act."[Matter ofCapitol15 56 N. L. R. B. 849.10Semi-Steel Casting Company of St. Louis v. N. L.R. B., 160 F. 2d 388 (C. A. 8). MERRIMAC HAT CORPORATION347Greyhound Lives,49 N. L. R. B. 156, enf'd 140 F. 2d 754 (C. A. 6),cert. den. 322 U. S. 763.1Upon these authorities, Paragraph 1 of the Agreement would appearto author-ize the action of the Regional Director in substituting a current pay roll fordetermining eligibility to vote in the second election upon one of the two followinggrounds or both: (1) to effectuate the purposes of the Act in accordance withthe Board's Rules and Regulations, and customary proceduresand policiesand/or(2) to resolvean issue notspecifically covered by the Agreement.In its Decisions in representation cases, the Board has established a policy,in the absence of unusual circumstances, of determining eligibility of the votersby use of a pay roll relatively current prior to the election, the usuallanguageof the Board's directivedefining employeeseligible to vote tobe those in theappropriate unit "who were employed during the pay-roll period immediatelypreceding the date of this Direction." In the event that the first election inthe usual representation proceeding is set aside by the sustaining of objectionsto the election, the Board, in directing that a second election be held, custom-arily does not confine the eligible voters to those of thefirst election but ad-vances the eligibility pay-roll period to that "immediately preceding the dateof the Second Direction.s17TheBoardhas followed this policyin orderingsecond elections in representationproceedingsprocessed by itupon an agree-ment for Certification Upon Consent Election.28Obviously,the reason for thepolicy of using a relatively current pay roll to determine eligibility to vote isthe desire on the part of the Board to enfranchise the employees within theunitworking at the time of the election so that the election may reflectas accurate as possible the choice of the employees as to their statutoryrepresentative.In view of the foregoing established policies of theBoard, it isthereforeclear that the Regional Director in determining that a current pay roll shouldbe used to determine eligibility to vote in the second election was following theestablished policies and precedents of the Board.Moreover, the recordrevealsthat by the use of the current pay roll for eligibility purposes, the second elec-tion more accurately reflected the desires of the employees within the appropriateunit in respect to their collective bargaining representative than if the eligi-bility pay-roll period of the first election had been used; for at the time of thesecond election, of the approximately 415 eligible employees66 were not onthe eligibility list of the first election and 113 of the approximately460 eligiblevoters in the first election were in a noneligible status at the time of the secondelection.As to the second ground justifying the action taken by the Regional Director,during the preparations for the second election a conflict arose between thecontracting parties to the Agreement as to the pay roll to be used to determineeligibility.The Respondent insisted that the original pay-roll periodspecifiedin the Agreement, namely, July 26, 1946, be used. The Union urged that acurrent pay roll be chosen to determine eligibility.Paragraph 7 of the Agree-ment empowered the Regional Director, in the event the original election wasvoided, to conduct a second election "under the terms and provisions of thisagreement."The provisions of Paragraph 3 of the Agreement, stating "Pay-roll17Matter of Mack-InternationalMotorTruck Corporation,36 N. L.R. B. 870;Matter ofContinental Can Company,80 N. L.R.B. 785;Matter of WolverineShoed TanningCorporation,Case No. 7-RC-170.11Matter of The Pure Oil Company,59N. L. It. B. 58. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDperiod of eligibility-Week ending July 26, 1946" supported the Respondent'sdesires as to the pay roll to be used to determine eligibility.But the Union'sargument for a current pay roll was supported by the provisions of Paragraph 1that the "election shall be held in accordance with . . . the customary pro-cedures and policies of the Board," among which was the policy for the use ofcurrent pay rolls for eligibility purposes, and also that "the determination ofthe Regional Director shall be final and binding upon any question ... raisedby any party hereto relating in any manner to the election."In the opinion of the undersigned the provisions and terms of the Agreementare not specifically definitive of the date to be used for eligibility purposes forthe second election.It follows that a question had arisen "not specifically coveredin the agreement"" and that by virtue, of Paragraph 1 of the Agreement, theRegional Director was authorized to resolve the issue in a determination finaland binding on the parties.The undersigned concludes that the actions and rulings of the RegionalDirector in establishing a current pay roll to determine eligibility to vote inthe second election were not arbitrary or capricious but were authorized byParagraph 1 of the Agreement.3.Field Examiner Hall's investigation of objections to first election with theRegional OfficeThe Respondent's second principal defense is that the investigation of theUnion's objections by Rush Hall, the Field Examiner assigned by the RegionalDirector to conduct the investigation, was "biased and prejudiced, and con-ducted pursuant to a conspiracy with the Union, and so inconclusive as to makea mockery of the administration of the" Act. In its brief, the Respondent attacksHall's investigation on several grounds, which will be discussedseriatim.a.The "affidavits" submitted by the UnionOn August 21, 1946, the Union filed its "Objections to Conduct Affecting theResults of the Election" in the representation proceeding and also served a copyof the objections upon the Respondent. Shortly thereafter, the Union submittedto the Regional Office, in support of its objections, copies of purported affidavitstaken by its representatives from employees of the Respondent.Hall wasassigned to investigate the objections and when he commenced his investigation inNovember 1946, he interviewed the employees who had signed the affidavits.Instead of compiling new statements, to be signed and sworn to by the employeesthus interviewed, Hall made notations on the copies of affidavits and attachedthese copies with his annotations, and in one instance with a supplemental swornaffidavit taken by Hall, to his Report on Objections subsequently made to theRegional Director.The record reveals that the originals of these statementstaken by the Union's representatives were not true affidavits, not having beentaken by notaries public or by individuals empowered to execute such official'documents.The Respondent contends that these affidavits "have no probativevalue in any court of law, and in few, if any, administrative proceedings."The undersigned finds no merit to the contention.The affidavits were not con-sidered.by the Regional Director in making his Report on Objections until afterHall had interviewed the employees who had made the statements. The au-thenticity of the statements in the purported affidavits having thus been vouch-19Matter of Aetna Fire Brick Company,56 N. L.R. B. 849. MERRIMAC HAT CORPORATION349safed by Hall in his interviews, the affidavits, in the opinionof the undersigned,carry the same probative weight as if Hall had followed the customary practiceof summarizingthe result of his interview with each employeeand attestingtheir signaturethereto.b.The Union's assistance in Hall's investigation; nature of investigationHall commenced his investigation about November 20, 1946, in Montgomery,Alabama, where he conferred with organizers and officers of the Union. Thelatter furnished Hall daily transportation between Montgomery and Greenville,a distanceof some 35 or 40 miles,2' and to the homes of various employees whomthe Union desired Hall to interview.nThe officers and organizers of the Unionwere not present during Hall's interviews of these employees except in oneinstance when Hall requested the presence of a union organizer.On November22 and 23, 1946, Hall interviewed 17 employees of the Respondent at its plant inGreenville, pursuant to arrangements made with Thomas A. Gearhart, executiveassistant to Beeland.Late in the afternoon of November 22, Hall discussedgenerally with Beeland and Gearhart, the Union's 6 objections to the election.Although Hall did not disclose the specific evidence theretofore obtained from hisinvestigation 33 he did raise the question of whether Beeland's assembling ofemployees on August 14, 1946, the day before the election, and reading to thema prepared statement constituted a violation of the "captive audience" doctrineestablished by the Board in theClark Bros.case.'Gearhart and Beeland statedthat the doctrine had not been infringed, giving their version of the incidentsleading thereto."At the conclusion of this short conference, Beeland gave Hallthe Respondent's "Answers to Objections to Conduct Affecting the Results of theElection held August 15, 1946, raised by the Union," setting forth its positionand the results of its investigations as to the 6 objections made by the Union.20Hotel accommodations in Greenville being limited,Hall stayed at a hotel in Mont-gomery.21 Several of these employees lived on farms in the vicinity of Greenville and withouta guide, it would have been difficult for Hall, who had no car, to interview them.^ Hall testified that he believed that he informed either Gearhart or Beeland thatWhiddon and Pitts were charged, in affidavits given Hall by employees, with engagingin anti-union activities during working hours.Gearhart and Beeland denied that theywere so informed.The testimony of Hall on this point was not particularly impressiveor persuasive.From his observation of the witnesses,the undersigned credits the-denialsof Gearhart and Beeland. It does not follow, however, that the Respondenthad no knowledge as to the identity of employees who engaged in the anti-unionconduct and activity complained of in the first objection of the Union.Hall had inter-viewed numerous employees and supervisors at the plant during his investigation withrespect to Pitts' and Whiddon's activities. In respect to Pitts' activities, affidavits weregiven Hall by Superintendent Boucher, Production Manager Avard N. Darby, ForemanFoster, Forelady Neva Palmer,and Supervisor Lewis Palmer. As to Whiddon's activities,Superintendent Boucher and Forelady Palmer gave affidavits.Therefore, it is clear-that the Respondent had knowledge as to the identity of the individuals charged withengaging in the conduct complained of by the Union and set forth generally in theUnion's objections served upon the Respondent.23Hatter of Clark Bros. Co., Inc.,70 N. L. R. B. 802, enf'd 163 F. 2d 373 (C. A. 2).24Beeland and Gearhart testified that Hall informed them that in his opinion theRespondent had engaged in conduct violative of theClark Bros.case.Hall denied thathe gave any statement as to his decision or conclusions as to this matter, although headmitted that the issue was discussed and the Respondent's officials gave their positionas to whether employees were compelled to attend the meeting of August 14, 1946. Uponthe entire record and his observation of the witnesses,the undersigned credits Hall inthis regard. It was for the RegionalDirector tomake the final decision in the proceeding;it seems unlikely that Ball would have usurped the Regional Director's powers. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn respect to the selection of employees for interviews,. Hall testified, "I toldeither Mr. Beehand or Mr. Gearhart or perhaps both of them that they had theprivilege of so submitting any and all evidence in the form of witnesses or state-ments that they wished or had available, that I would interview any and allpeople made available for me and I want to say that before I left I was advisedthat there was no one further they wished me to interview."He further testi-fied that on both November 22 and 23, he informed the Respondent that he wouldinterview any employees whom it suggested.On the other hand, Gearhart, whenasked whether Nall had told him that he might present employees for interview,testified, "No, sir, he didn't.To my best recollection . . . he didn't."Beelandwas not so specifically questioned as to this issue, .but his testimony in generalsupports that of Gearhart.Although Gearhart and Beeland were impressivewitnesses, whose testimony the undersigned has credited on other issues, theundersigned is of the opinion that they (lid not fully recall their entire conversa-tion with Hall and that the latter's testimony more accurately reflects the con-versations between Hall and the Respondent's officials and that Hall, in fact, didoffer the Respondent an opportunity to submit witnesses to Hall for interviewsand any other evidence in respect to the issues raised by the Union's objections.In the undersigned's opinion, this finding is inferentially supported by the factthat, admittedly, Hall requested permission of Gearhart to interview a number ofemployees and supervisors in the plant, discussed with Beeland and Gearhartthe Union's six objections, and accepted the Respondent's written answer tothe Union's objections.Moreover, Hall impressed the undersigned as a truth-ful candid witness as to this and other issues.The Respondent contends that Hall was biased and prejudiced in his investi-gations of the Union's objections because he openly associated with the Union'sofficers and representatives and because he allegedly interviewed only the em-ployees suggested by the Union.The undersigned finds no merit in these con-tentions.It is established that in investigations of objections to elections, theburden is upon the objecting party to submit evidence and to suggest employeesfor interview to support its objections.25 In interviewing the employees sug-gested by the Union, Hall was merely following established practice.However,investigation did not cease with the exhaustion of the Union's list of witnesses,for he interviewed supervisors and other employees referred to in the statementsof the employees initially interviewed.Moreover, as found above, he affordedthe Respondent an opportunity to submit employees for interviews or any evi-dence in support of its position.Although Hall was afforded. transportation bythe Union's representatives and he openly and without any pretext to secrecy,appeared in their company, the undersigned is of the opinion that such conductwas not censorable under the circumstances.c.Statements of bias and prejudice attributed to HallVarious witnesses for the Respondent who were interviewed by Hall duringhis investigation of the Union's objections to the election gave testimony attrib-uting to Hall's statements made during the course of these interviews indicating,if credited, bias and prejudice on the part of Hall for the Union.25 SeeMatter of Lunder Shoe Corporation,79 N. L. R. B. 1406, wherein the Board stated,"We can attach no validity to objections based on alleged interference with an election,where, absent manifest interference, the objecting party takes no steps to substantiateits allegations or otherwise to assist the Board in its investigation of the objections to theelection."See alsoMatter ofCitiesService Oil Co. of Pennsylvania(Marine Division),77 N. L.R. B. 853.Cf.Matter of Stonewall Cotton Mills,78 N. L. R. B. 28. MERRIMAC HAT CORPORATION351Thus, Woodie Foster, foreman of the finish room, testified that Hall asked him,"Didn't I think the union was a good thing, after all it helped my pay sameas it did the employees. I remember he said, `Don't you understand if theemployees have a union they make better wages and you get better wages?'And I said, `I don't know whether they will not not. I never worked with theunion and I don't know whether I get more pay or not.' "According to Mrs. Lural Foster, wife of Foreman Woodie Foster, Hall statedin the course of his interview with her that "the Union wouldbe a benefit tome . . . that it would be a benefit to me if it was in the plant."Lewis Palmer, supervisor of the finish line on the second shift in August 1946,testified that during his interview by Hall, the latter askedhim "if I didn't signa union card and I told him yes" and that thereuponHall said,"Well, do youknow it was for a good thing?"Hall specifically denied having made the statements attributed to him by LuralFoster and Lewis Palmer and generally denied the testimony of Woodie Foster.Upon the entire record and from his observation of the witnesses, the under-signed credits Hall's denials and finds that he did not make the statementsattributed to him by the Fosters and Supervisor Palmer.Employee William Whiddon testified that when Hall was interviewing him,Hall said "something about. the boys learning they can't talk during workinghours.I don't remember just how he told me that . . . he mentioned it wasagainst the rules for us to talk during working hours for or against the Union."Hall specifically denied the statements attributed to him by Whiddon.Whid-don did not impress the undersigned as an especially reliable witness.Uponthe entire record and the reasons heretofore mentioned, the undersigned creditsHall's denials and finds that he did not make the statements testified to byWhiddon.Employee Buck Pitts testified that when he was summoned to an office in theRespondent's plant for an interview with Hall, the latter gave him a newspaperto read, but Pitts explained that he could neither read nor write.According toPitts,Hall asked him no questions but sat at a desk and wrote out a statementwhich he gave to Pitts and asked him to sign. Pitts refused to sign the state-ment.Pitts denied that Hall read the statement to him, but testified that Hallsaid, "If you join this Union out here you could be making more money than whatyou would make like it is running out here now." On cross-examination by theGeneral Counsel, Pitts gave the following testimony :Q. By dark skinned do you mean [Hall] was a white man?A. I didn't notice him that close to tell you the truth.Q. Oh, I see.You don't know whether he was a white or a.colored.man?A. No, sir, I didn't see him that close to see.In respect to his interview with Pitts, Hall testified that he may have.show,fidhim a newspaper article which was the basis for one of the Union's objections,that he asked Pitts several questions, that Pitts answered his questions, thatHall made notes as the interview progressed, and that when he had finished ques-tioning Pitts, Hall wrote the substance of the interview in the usual, form of astatement and asked Pitts to read it and sign it.When Pitts explained that hecould not read, Hall read the statement to him, but Pitts refused to sign the state-ment.To the statement, Hall appended the following:NOTE : This is to certify that I interviewed Buck Pitts and took the abovestatement which he said was true and correct but he refused to sign it.(S).Ruses F. HALL,NLRB, Nov. 22, 1946. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDHall denied that he told Pitts that if the latter joined the Union, he wouldmake more money.Upon the entire record and his impression of the witnesses, the undersignedfinds that Pitts' testimony is not entitled to credence.He further finds that theInterview between Hall and Pitts was conducted in the manner testified to byHall, whom the undersigned has previously found to be an honest and accurateWitness.d.Other contentions as to Hall's investigationSeveral witnesses who were interviewed by Hall at the Respondent's planton November 22 and 23 testified that when they entered the office where theinterviews were conducted, Hall locked the door.The Respondent apparentlycontends that the locking of the door by Hall in conducting the interview wascoercive and unduly intimidated the employees. The undersigned finds nomerit in the contention. It is clear that not all interviews were conducted be-hind locked doors and the record does not establish that the employees inter-viewed were unduly coerced or intimidated by the locking of the door, or sup-port any inference that the purpose of securing the door was for any otherreason than to insure privacy during the interview.Some witnesses interviewed by Hall on November 22 and 23 testified that heomitted.certain information from his original summation of their interviews butinserted such information when his attention was drawn to the omission.Theundersigned finds nothing censorable on the part of Hall in these instances. Itisclear that such omissions were due to inadvertence and were promptlyremedied by him when they were called to his attention.Other witnesses testified that the statements taken by Hall, which were readand signed by them on the occasion of the interview, did not accurately reflectthe information they gave him. In each instance, however, the employee readthe statement and signed it, immediately below the final paragraph of the state-ment to the following effect:I have read the above statement and swear that it is the truth to the bestof my knowledge and belief.In view of the fact that Hall in other instances made corrections in the state-ments when errors were called to his attention, it is clear that any variancebetween the statements and the witnesses' version of the facts related to Hallwould have been corrected upon request.The undersigned accordingly placesno credence in the testimony that the statements did not correctly reflect theinterviews between Hall and the employees or omitted pertinent material dis-closed by employees in their interviews by Hall."161n regard to thisissue,Arthur Stuart, "superintendent of the wet end of the backshop," testified that in his interview with Hall, the latter asked whether Stuart had"let Buck [Pitts] go around the shop campaigning against theunion . ..I told him ifBuck did go around the shop I thought he was campaigning for the union." The affidavitof Stuart taken by Hall made no reference to Pitts and was principally concerned withStuart's circulation of a newspaper article which formed the basis of one of the Union'sobjections and which was referred to in the statements of employees.Hall testifiedthat he questioned Stuart "regarding his explanation of those allegations."Inasmuchas Pitts did not work tinder the jurisdiction of Stuart and as the statements given byemployees in respect to Pitts' activities did not refer to Superintendent Stuart but didmention Superintendent Boucher and Foremen Foster and Palmer, whose affidavits showthat Hall questioned them about Pitts' activities, there would appear to be no reason forHall to question Stuart as to Pitts.The Regional Director, in response to questionspropounded by counsel for the Respondent in respect to Stuart's testimony, testified thatHall had orally reported to him that the superintendentof the Respondent had denied MERRIMACHAT CORPORATION35e`Ultimately, the Union withdrew one of its six objections. In the report onhis investigation to the Regional Director, Hall recommended that three of theobjections be sustained.24The Regional Director found merit in only two of thethree recommended by Hall. The Respondent contends that the fact that Hallfound merit in more of the objections than did the Regional Director is indica-tive of bias and prejudice on the part of Hall. The undersigned cannot agree.There was evidence to support Hall's recommendations.The fact that theRegional Director was not persuaded that the evidence was sufficient to sustain;one of the objections indicates merely a difference in opinion between Hall andLeBus as to the weight of the evidence and does not establish Hall's bias andprejudice.In view of the foregoing findings, the undersigned concludes that the Re-spondent's contentions as to Hall's conduct and as to the nature of his investiga-tion have not been established and are without merit n4.The Regional Director; rulings on the Union's objectionsAs heretofore noted, the Regional Director sustained, in part, two of the:Union's objections and accordingly set aside the election.The Respondentcontends that the evidence adduced by Hall's investigation of the objections didinot support the Regional Director's Report on Objections or the report made;by Hall to the Regional Director, recommending that the objections be sustained;and that in reaching these conclusions, Hall evidenced his bias and prejudice infavor of the Union and the Regional Director acted arbitrarily and capriciously,a.Anti-union activities of Pitts during working hoursIn this phase of its case, the Respondent attacks first the following dispositionof an objection of the Union by the Regional Director in his Report on Objections:Allegation No. 1 in the objections is in effect a contention that a "novote" campaign was conducted during and immediately preceding the elec-tion by supervisory officials and employees whereas employees who were-members of or adherents of the union were prohibited from conducting acampaign favoring the union.The employer has had in effect for some time, and prior to the election, arule prohibiting "conducting of any outside business on the company's time".permitting Pitts to engage in anti-union activity and that Hall had mentioned suchdenial in his report on the investigation to the Regional Director.However, later testi-mony of the Regional Director indicates that he was uncertain as to the identity of theRespondent's supervisors who had been interviewed by Hall.Hall's report discussed the-statements given by Superintendent Boucher and Foreman Foster in respect to Pitts'activities.Upon the complete record and considering the Regional Director's testimonyin its entirety, the undersigned finds that the Regional Director was confused in histestimony as to the identity of Superintendent Stuart and as to the statements givenHall by Superintendent Stuart and Superintendent Boucher and that in his testimonythe Regional Director was referring to Boucher's statement.The undersigned concludesthat Stuart was not questioned by Hall concerning Pitts' activities and that no pertinentfacts were omitted by Hall from Stuart's affidavit."As to another objection, Hall found that some evidence supported the objection butindicated that there was no showing that it affected the results of the election.Hedid not include it among the objections to be sustained in his concluding recommendations..28Additional contentions of the Respondent as to Hall's conduct and investigation are-hereinafter discussed in conjunction with similar contentions made by the Respondentin regard to rulings of the Regional Director. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis rule has been interpreted to define solicition (sic) or other activitiesby employees favorable to the union on company time as "outsidebusiness".Therefore, the employer has prohibited employeesto engagein union activi-ties during company time.It appearsfrom affidavits submitted by employees and supervisory per-sonnel to an agent of the Board that William Whitton 29 and Buck Pitts neg-lected their work in the plant during company time immediately prior to andon the date of the election for the purpose of contacting other employees andin conversation with other employees solicited them to voteagainst theunion in the election. It is doubtful that the company through its supervisoryemployees had knowledge of the conversation between Whitton and the otheremployees.However, it appears certain that the company supervisory per-sonnelknew that Pitts neglected his work on several occasions during thetwo days and on company time solicited other employees to vote against theunion in theelection.Pitts' absence from his work was called to the atten-tion of his superiors, but the latter did not require Pitts to remain at work,but on the contrary condoned Pitts' neglect of his work, and it appears cer-tain that during Pitts' absences lie widely engaged in the solicition (sic) ofemployees to vote againstthe union.It is reasonable to expect the company to apply its rule consistently if thecompany's interpretation is adopted. If employees are prohibited from en-gaging inactivities on behalf of the union during company time, they shouldlikewise be prohibited from engaging in activities opposed to the union duringcompany time.Employees can only conclude that the company favors ac-tivities which it condoned on the part of Pitts.The undersigned is of the opinion and hereby finds that allegation No. 1 ofthe objections has merit.In its brief, the Respondent sets forth a lengthy analysis of the statements andaffidavitselicited from employees in the investigation of the objections to theelection, reconstructing the course of events as to Pitts' activitiesso asto absolvethe Respondent of responsibility for any antiunion activity he may have engagedin duringworking hours prior to the election.Although the Respondent's analysiscarries with it considerable persuasion, it cannot be said that the failure of theRegionalDirector to adopt such an analysis was arbitrary or capricious, in viewof the conflicts in the evidence before him, susceptible of resolution in more thanone fashion.Even in the Respondent's version, there are certain conflicts in the evidencewhich would justify the Regional Director to deny credence to such evidence.Thus, the Respondent's position as to Pitts' activities is based upon the affidavitgivenHall by Woodie Foster, Pitts' foreman, and Arthur Boucher, superintendentof the front shop.Their statements, however, are mutually contradictory, notonly of each other but of production records of Pitts.According to Foster'saffidavit, Pitts, who ordinarily was employed as a crownfinisher in a teamwith two other employees, complained of ill health in August and on August14 and 15 "was doing odd jobs and not doing crown finishing," and thereforeFoster "put him on other jobs like pushing racks, spraying and laying outhats,"which duties necessitated his going into one or two departments ofthe plant.On August 14 and 15, according to Foster, Pitts was "doing oddjobs and notdoing crown finishing."Foster, in denialof statements of em-2DThe correct spelling of the name is Whiddon. MERRIMAC HAT CORPORATION355ployees stated that lie did not on either of those days put Pitts to work as acrown finisher with his teammates.Boucher, on the other hand, stated in his affidavit that when Pitts com-plained of ill health, Foster and Boucher discussed the complaint "and put himon lighter work pushing hat racks and spraying hats and doing occasional make-ups on his own machine." Boucher further stated that on August 14 and 15,Pitts "was doing this light work" but "I don't know whether or not he finishedany hats those days. It would not be necessary to keep a record of make-ups.A record is kept of hats finished by regular crown finishers."However, production records furnished Hall by the Respondent show that onAugust 14, 1946, Pitts worked on the crown finishing job an hour and a halfwith 61/2 hours credited to "day work," and on August 15, 1946, he spent 61/2hours working on the crown finishing job with a credit of an hour and a half to"delay time."Thus, these records raise doubt as to the accuracy of the state-ments of Boucher and Foster, both of whom in effect asserted that Pitts was notdoing crown finishing work on those days. This conflict in the evidence wasnoted by Hall in his report to the Regional Director as a reason for the denialof credence to the affidavits of Foster and Boucher.The undersigned finds thatthe conflicts between the statements of Foster and Boucher and between theirstatements and the production records raised substantial doubt as to the truthof Poster's and Boucher's affidavits and that the denial of, credence to suchaffidavits by Hall and the Regional Director, with the consequent negation of theRespondent's analysis of the evidence as to Pitts' activities, was not arbitraryor capricious conduct.There remains for consideration the question of whether on the evidenceelicited by Hall's investigation and considered by the Regional Director, therulings of the Regional Director with respect to the objections to the electionare arbitrary or capricious and the recommendations of Hall to the RegionalDirector were so unjustified as to reflect his bias and prejudice in favor of theUnion.At the outset, it should be noted that Hall's report on objections to the RegionalDirector clearly shows that he considered the Respondent's position and theevidence supporting its contentions on all issues.Furthermore, the RegionalDirector testified credibly that he considered all the documents in the representa-tion case file which were introducted into evidence.The following statements from affidavits given Hall support the RegionalDirector's ruling that Potts was engaged in antiunion activity with the Re-spondent's knowledge on August 14, 1946:1.Statement of Sermon Hayes given representatives of the Union on August24,1946.-... On Wednesday before the election [August 14, 19461 Buck Pitt>3worked as crown finisher on Woodrow Wilson's machine while he was outchecking the voting list.We were short of hats on our press line & I gotafter the foreman Woody Foster about Buck Pitts not staying at his machine.Foster got Pitts and brought him to the machine & he finished one stackof 3 dozen hats & left.That is about 30 minutes work. I saw him down inthe trim department talking to the girls there. I asked Foster why Pittscouldn't come & help us get the hats off the floor, so they could be pressed.Foster didn't go get him. Buck came back & finished one more stack &30Hall testified credibly that he interviewed Hayes in November to verify the accuracyof the statement.857829-50-vol. 85-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDfew make up by 2 P. M. . . . Foster gave us then 2 hours make up for the-time we lost not having hats & said he gave Pitts the same too. . . .2.Affidavit of employee Woodrow W. Wilson given Hall on November 20,.1946....Pitts was a union member and wore a union button until the morn-ing before the election.Lewis Palmer, foreman over finish line on secondshift, was working on the first shift that morning, I saw Palmer say some-thing to Pitts and Pitts took off his union button. I didn't hear what wassaid.After that Pitts talked against the union the rest of that day and theday of the election... .3.Statement of Verbie G. McCrory given representatives of the Union onAugust 24, 1946.81...Another employee, Buck Pitts, was going through the upstairstalking against the Union.This happened on two days. [Apparently onAugust 14 and 15 3=1 . . . He also talked to Mrs. Cobb in that depart-ment.She was crying and very nervous after he talked to her & shetold me she thought we were making a mistake in voting for the Union.When I started to talk to her, Lane Harrison and Jim Whittles, (foremen)... hurried Mrs. Cobb up saying she was getting behind in her work.No effort was made to stop Whitten 83 and Pitts from going around &talking against the Union.4.Affidavit of employee Birdie M. Wilson given to Hall on November 20, 1946.On Wednesday and Thursday, August 14 and 15, the day before and theday of the election at the plant, I saw Buck Pitts, crown finisher, walkingaround in our room talking to several of the employees, at least 5 minuteseach.I don't know what he told them.He was working on the first shiftwhich quits at 2 P. M. but he stayed in our dept. and talked to girls onthe second shift.5.Statement of Sidney E. Malone given representatives of the Union onAugust 24, 1946.84On Wednesday before the election I noticed that Buck Pitts, who wastaking Woodrow Wilson's place, was not at his machine a good bit of thetime.We ran out of hats that day.31Hall testified credibly that he also interviewed McCrory in November to verify theaccuracy of her statement.Certain notations made apparent by Hall on the statementrender portions of it meaningless.The undersigned has not quoted those portions.32Earlier in her statement, McCrory referred to activities of employee Whiddon asoccurring on August 13. It might be argued that her reference to "two days"in con-nectionwith Pitts' activities meant that they commenced on August 13.However,later in her statement she states that the meeting of employees addressed by Beelandoccurred on August 13,The record establishes and other statements show that themeeting was held on August 14, the day before theelection.Therefore it would not,.in the opinion of the undersigned, have been arbitrary or capricious for the RegionalDirector to infer that she was mistaken as to her recollection of the dates of the occurrenceof the activities of Pitts and Whiddon.That is, since she places the meeting of employeesand the activities of Pitts and Whiddon as occurringon the sameday,August 13, itmight reasonably be inferredand foundthat she wasmistakenas to the date and that:such activities took place on August 14, the dateof the meeting.83The correctspellingof the name is Whiddon."Halltestified credibly that heinterviewedMalone in November to verify the accuracy--of the statement. MERRIMAC HAT CORPORATION357The Respondent contends that the Regional Director was not justified increditing Woodrow Wilson's affidavit as to Pitts' activities on August 14, becausethe statement of Hayes, supported by that of Malone, shows that Wilson wasnot at work on August 14, being on leave to check the voting list. Even if theRespondent's contention that Wilson was not at work on August 14 be accepted,the affidavit of Wilson in respect to Pitts' activities on August 14 is not therebydiscredited, for the affidavit on its face does not state that the observationswith respect to Pitts related therein were made during Wilson's working hours-Therefore, he might have taken the day off to check the voting lists, but stillhave been in the plant and made these observations. The undersigned finds thatitwas not arbitrary or capricious for the Regional Director to credit Wilson'saffidavit.In view of the statements of Hayes and Wilson, corroborated in part byMcCrory, Birdie M. Wilson, and Malone, the undersigned finds that the RegionalDirector's ruling that Pitts engaged in antiunion activities during workinghours on August 14, 1946, was not arbitrary or capricious.Furthermore, Wil-son's statement that when Supervisor Palmer spoke to Pitts, the latter removedills union button and thereafter campaigned against the Union and Hayes' state-ment that he drew Foster's attention to Pitts' absence from the crown finishingmachine on August 14 indicate that Pitts' antiunion activities were known tothe Respondent on August 14 and accordingly the Regional Director's ruling tothis effect was not'arbitrary or capricious.As to Pitts' activities on August 15, 1946, the day of the election, the followingexcerpts from affidavits and statements in the file support the Regional Director'sruling that on August 15, 1946, Pitts was engaged in anti-union activities withthe knowledge of the Respondent :1.Statement of Sermon Hayes given representatives of the Union on August24,1946.On the 15th [Pitts] went to Henry Jones on the machine next to me &.tried to get him to vote against the Union.Henry Jones told me he wastrying to get him to vote against the Union. I asked Pitts why he hadchanged so quick.He told me if "I went to Robt. Beeland to borrow somemoney I could get it & if I went against him I couldn't." I asked him ifBeeland was looking for the interest or principal if he borrowed money fromhim.Buck laughed & said that "I might not have to pay Beeland backall the time if I borrowed money from him." Later Buck asked if I wouldvote against the Union-I told him I wouldn't & I had signed a card.Hetold me I'might be sorry that I did. I said I was plowing a mule before Icame & could go back to doing it too. This was in the shop on Companytime.2.Statement of employee Woodrow W. Wilson given to representatives of theUnion on August 24,1946.85I saw William Whidden & Buck Pitts on August 15th, the day of thevoting for the Union, walking from one employee to another, to campaignagainst the Union.This was done on company time & in full view ofWoodie Foster & Arthur Boucher. Several people, Inez Braden, AngieBrown & others, came to me & said that these two men are trying to talk usout of voting for the Union. . . . Buck Pitts said that if the Union came00Hall interviewedWilson on November 20, 1946,to verify the accuracy of thisstatement. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDin that man from Russia would come here and you all would have to do whathe said.Buck Pitts is a crown Finisher the same as I, but on the day ofelection he was absent from his machine & out of the Finishing Dept. formost of the morning.He settled back to work after our dept. had voted,which was about 12 noon.3.Statement of employee Woodrow W. Wilson given to Hall on November20,1946.On the day of the NLRB election August 15, 1946, I was working as usualas presser and crown finisher in the Finishing Dept. at Merrimac Hat Corp.I saw Buck Pitts, who is also a crown finisher and works within 25 feet ofme, stay away from his work most of that morning. I did not see any ofthe supervisors say anything to him or tell him not to talk or to stay onthe job.Woodie Foster my foreman and Arthur Boucher, front shop supt.,saw him talking and saw that he was away from his work. About 10 A. Al.on August 15 Foster stopped to inspect my hats. I said "If Buck Pitts canrun around and campaign against the Union, I think that I'll quit work andtalk for the Union."Foster didn't say anything.4.The affidavits of employees McCrory and Birdie M. Wilson, set forthabove, referred generally to Pitts' activities on August 15, 1946.5.Employees Frances Godwin and Ruth Gill each gave affidavits to Hallstating that on August 14, 1946, Pitts gave each of them a union button but onAugust 15, 1946, during their working hours, Pitts promised to give them $10if they would vote against the Union in the election.In view of the affidavits of Hayes and Wilson, supported to a certain extentby those of Birdie Al. Wilson, McCrory, Godwin, and Gill, the undersigned findsthat the Regional Director's ruling that Pitts was engaged in antiunion activi-tieson August 15, 1946, was not arbitrary or capricious. The RegionalDirector's further ruling that such activities of Pitts occurred with the knowl-edge of the Respondent was neither arbitrary or capricious since Wilson's affi-davit states that Pitts' activities occurred "in full view" of Supervisors Fosterand Boucher, and that Wilson specifically drew Poster's attention to the nature.of Pitts' activities.These conclusions as to the Regional Director's rulings alsoare applicable to the recommendations of Hall to the Regional Director in theformer's report on his investigation and negate the Respondent's contentions ofbias and prejudice on the part of Hall.There remains for consideration the ruling of the Regional Director that incontradistinction to Pitts' antiunion activities during working hours, otheremployees were prohibited from engaging in activities in behalf of the Unionduring working hours.LeBus testified credibly that in making this ruling heconsidered the following rules of the Respondent in force in August 1946:(9)Do not engage in activities other than assigned or designated workon company time.These activities include unnecessary discussion, loitering,unauthorized solicitation, circulation of petitions, balloting, distributionof hand bills or other literature.(12)Do not solicit membership pledges or subscriptions nor conduct anyoutside business, including the unauthorized collection of money, on companytime.(13)Do not participate in organization activities of any kind on companytime. MERRIMAC HAT CORPORATION359(14)Do no (sic) enter departments other than where assigned to workwithout the permission of your foreman or superintendent.Visiting andexcessive talking should not be done during working hours.LeBus further testified that he investigated to determine whether these ruleswere enforced.This testimony is credited, for the Respondent's answer to theUnion's objections, given Hall on November 22, states that prior to the election,"No privileges were allowed any one to visit or to discuss anything other thanthe duties of their job."This statement indicates that the rules were enforced.Superintendent Boucher, in his affidavit given Hall, also. indicated that theRespondents' shop rules were observed.However, that portion of the file in the representation proceeding which wasintroduced into evidence, with the assurance by the General Counsel that allevidence considered by the Regional Director in reaching the formulation of hisReport on Objections was included therein, fails to show that the RegionalDirector investigated whether the rules had been invoked to prohibit unionactivities by adherents of the Union during working hours.The question thusposed is whether the lack of evidence in the Regional Director's investigationto support the statement in his Report on Objections that the rules of the Re-spondentwere discriminatorily enforced between the Union and nonunionadherents is sufficient to vitiate the Report on Objections.No precedent in theBoard's Decisions has been found covering this precise situation.However, thequestion has arisen in the courts in proceedings where the award of an arbitratorhas been challenged by one of the parties to the arbitration.As mentioned earlier, the courts have refused to review, modify, or set asidean award of an arbitrator "in the absence of fraud or such gross mistake aswould necessarily imply bad faith, or a failure to exercise an honest judgment." 3°In order to vitiate the award, the mistake must be more than a mere error injudgment or opinion but must be "such as not only to imply but to necessarilyimply bad faith," 3' must be established by an overwhelming weight of the evi-dence,33andmust be "so gross and palpable as to leave no doubt in the mind ofthe court that grave injustice was thereby done." 39The mistake must be of sucha nature that but for the mistake a different award would have resulted.'°How-ever, despite the mistake, an award is not thereby vitiated if any evidence beforethe arbitrators existed to sustain the award.41In this connection, the following observations of the court inPark Const. Co. v.Independent School D-ist.43are enlightening:While an -award of arbitrators is not subject to judicial review and re-vision, it is subject to impeachment for fraud, mistake, misconduct, and3°Kihlberg v. U. S., 97 U.S. 398.Accord :U.S. v.Gleason.,175 U. S. 58S ;MemphisTrust Co. v. Brown-Ketchum Iron Works,1.66Fed. 398 (C. A.6) ; Guild v. Andrews,137Fed. Rep. 369 (C. A. 8).37Guild Y. Andrews,137 Fed. Rep. 369 (C. A. 8). The Court further stated, "Grossmistakes imply bad faith only when, all the circumstances duly considered, they cannotbe reconciled with good faith, and then they not only imply, but necessarily imply, badfaith."33Choctaw & IT. R. Co. V. Newton,140 Fed. 225 (C. A.8) ; Road ImprovementDist.No. 5 of Crittenden County Ark. v. Roach,1S F. 2d 755 (C. A. 8).39Choctaw & IT. R. Co. v. Newton, supra.19Burcheli v. Marsh, 17I-Iow. (58 U. S.) 344 ;Boston Water Power Co. v. Gray, 47Mass. 131. ;Carey v. Herrick,146 Wash. 283, 263 P. 190.41Osborn &Walcott Mfg. Co. v. Blanton,109 Ga. 196, 34 S. E. 306.Cf.Fulmore v.McGeorge,91 Cal. 611, 28 P. 92.4216 Minn. 27, 11 N. W. (2d) 649. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisregard of duty on the part of the arbitrators.Here there is nodirectevidence of any fact vitiating the award. It is claimed that such error hasbeen shown that aninferenceis compelled that the arbitrators acted withprejudice and bias and not in the exercise of a fair and impartial judgment.Where it is sought to impeach an award on the ground that arbitrators havereached the wrong conclusion, it is incumbent to show clearly that conclusionis so at variance with any conclusion which can legitimately be drawn fromfacts in evidence as to imply bad faith for failure to exercise an honest judg-ment. . . . Perhaps . . . our terminology is unfortunate, and it. would bemore accurate to deal with cases of this kind as involving "fundamentalerror" rather than fraud, but we need not decide that question now.But acourt will not set aside an award simply because it thinks the arbitratorserred, either as to the law or the facts. . . . In the final analysis, the awardmust stand and the decision of the court below must be reversed if there isany reasonable basis for the award in the proceedings and evidence hadbefore the arbitrators.'3With these principles in mind, does the failure of the Regional Director'sinvestigation to support his statement concerning the discriminatory enforce-ment of the Respondent's rules vitiate his Report on Objections on the groundthat it is based upon an arbitrary or capricious ruling? The undersigned is ofthe opinion that the question must be answered in the negative. The "mistake"contained in the Report on Objections is more in the nature of an "error injudgment or opinion" on the part of the Regional Director. It does not followthat but for the "mistake," the Regional Director's conclusion in respect to Pitts'antiunion activities during working hours would have differed.The record inthe instant proceeding reveals that when the Regional Director made his findingsin the Report on Objections, his investigation revealed evidence (acceptinghis resolutions of conflicts in the evidence) that during working hours shortlybefore the consent election Pitts solicited employees to vote against the Union,that such activities of Pitts were known to the Respondent's supervisors, and thatsuch activities were violative of the Respondent's working rules.This evidenceis sufficient to support the Regional Director's conclusion that "Employees canonly conclude that the company favors activities which it condoned on the partof Pitts" and that by the Pitts incident, the Respondent unlawfully interferedwith the employees' free choice of a bargaining representative. In other cases,the Board has found such campaigns to be unlawful conduct affecting the resultsof elections.'The undersigned concludes and finds that the Regional Director'sruling as to Pitts' activities was not arbitrary or capricious, that his unsupportedfinding that the Respondent discriminatorily enforced its working rules was inCf.Everett Y. Brown,1.20Misc. 349, 351, wherein the Court stated :If the arbitrators keep within their jurisdiction their award will not be setaside because they may have erred in judgment either upon the law or the facts.When the evidence is closed the arbitrators are the sole judges of its weight andwhat decision should be made, and are free to adopt such a course as they deembest adapted to bring about a just decision of the matters in controversy. If theirdecision is against the weight of evidence, or if perchance there is no evidence inthe record to support it, it may still be founded upon principles of equity and goodconscience and the court is powerless to review the action of the arbitrators in amotion to confirm their award.... The partiality of an arbitrator must be clearlyshown before the court will set aside his award for that reason.The burden ofshowing partiality rests on the. party making the charge.-E.g.,Matter of Hoosier Cardinal Corporation, 67 N.L.R.B. 49;Matter of VanRaalte Company, Inc.,55 N. L. R. B. 146. MERRIMAC HAT CORPORATION361the nature of an "error in judgment," affecting the rationale but not the ultimate-conclusion of his Report on Objections and that this unsupported ,finding isinsufficient to establish a conclusion or inference that the Regional Director'srulings and conduct in the consent election proceeding were arbitrary or.capricious 4Eb.The captive audienceThe Union's sixth objection to conduct of the Respondent affecting the results-of the election alleged that on August 14, 1946, the day before the election, Vice-President Beeland assembled the employees of the Respondent on each shift-during working hours in the plant and read to them a letter, a copy of which waslater given to each employee .4'The Union contended that the language of theletter, viewed in context with previous conduct and activities of the Respondent,-coerced the "employees in the exercise of their will."The Regional Director in his Report on Objections interpreted this objectionto be "a contention that officials of the company compelled employees to listento a speech on self-organization during working time in the plant for the purposeof influencing the employees to vote against the union in the election." Pur-suant to the principle enunciated by the Board in theClark Bros.case," and fol-lowing the rationale of that case, the Regional Director found that the employeeshad been compelled to listen to the speech by Beeland and that "to force employeesto receive such aid, advice, and information as proffered by the company in-thismatter impairs the freedom and does interfere with the selection of arepresentative of the employees' choice."The Respondent contends in its brief that the Union's objections related to the-contents of the letter read by Beeland and cannot be interpreted to raise the"captive audience" issue of theClark Bros.case.The Respondent contends that,by so interpreting the objection of the Union, the Regional Director acted arbi-trarily and capriciously and Hall evidenced his bias and prejudice against theRespondent.The undersigned does not agree. Liberally construed, the facts.set forth by the Union in its sixth objection raised the issue cf theClark Bros..case, although no specific mention of the theory of that case was made by theUnion. In any event, the Board has held that its investigations of objectionsto elections are not confined to the specific objections made by objecting party,.butmay encompass grounds not set forth in the objections." The undersignedconcludes that by interpreting the Union's sixth objection to encompass thecaptive audience theory of theClark Bros.case, the Regional Director did not"Hall's concluding recommendations to the Regional Director as to this issue wereas follows :It appears from the evidence submitted that Pitts and Whiddon were engagedin talking against the union prior to and during the election and that this was inviolation of company practice, if not company rule, forbidding employees to visitor discuss anything other than duties of their job as stated in the company's answerto [Union's Objection] number 1.1n view of the considerations above discussed in the text,as well as the results of Hall'sinvestigation,the undersigned finds that this conclusion does not establish bias andprejudice on the part of Hall.96The letter, moderate in tone, quoted excerpts from the statutes of Alabama,describedthe mechanics of the balloting to be conducted the next day, stressed the importance ofnoting; and refuted certain statements attributed to the Union during its organizationalcampaign.97Matter of Clark Bros.Co., Inc.,70 N. L.R. B. 802, enf'd 163 F. 2d 373 (C. A. 2).98Matter of The Fischer Chair Company,71N. L.R. B. 806 ;Matter of General MotorsCorporation,46 N. L. R. B. 574. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule arbitrarily or capriciously and Hall did not evidence bias and prejudiceagainst the Respondent.Secondly, the Respondent contends that the Regional Director's rulings as tothe captive audience theory of the August 1.4, 1946, meeting were arbitrary andcapricious, being unsupported by the evidence before him at the time he madehis Report on Objections.The contention is without merit for the RegionalDirector's ruling that the employees did not have an option. to refrain fromattending the meeting is supported by statements and affidavits of employees andsupervisors given Hall.Thus Foreman Harrison made the following statementin his affidavit:I attended a meeting of supervisors in the conference room the morningbefore the election.Mr. Beeland told us to tell our departments to all go.to a meeting in the warehouse,third floor,sometime before noon. I toldmy employees about the meeting andtoldthem Air. Beeland wanted to talkto all of them.All of them went to the meeting.I did not hear any super-visor or official say, that they did not have to go if they did not want to ordid not have to stay.Similarly Superintendent Boucher stated in his affidavit :The day before the election I was instructed by Mr. Darby, productionmanager, that Mr. Beeland-wanted to talk to all of the employees in thewarehouse and I told my foremen to tell their departments to turn off theirmachines and go to the meeting.All employees and departments were noti-fied to attend.As far as I know everyone went.In addition,statements and affidavits from five employees support the RegionalDirector's finding that attendance by employees of the August 14, 1946, meetingwas compulsory.In view of this evidence,it cannot be said that the RegionalDirector acted arbitrarily and capriciously in overruling the Respondent's posi-tion, as given by Beeland to Hall during the course of their interview on Novem-ber 22, 1946.99Moreover,this conclusion is buttressed by the fact that the ques-tion of the compulsory feature of the August 14, 1946,meeting was reopened andinvestigatedby 1, icldExaminer E. R. Ormshee in his investigation of the Respond-ent's objections to the conduct of the second election,during which investigationthe Respondent was given opportunity to advance any evidence it desired insupport of its position.Field Examiner Orinsbee concluded in his report to theRegional Director on the investigation of the objections to the second electionas follows:The sole evidence submitted was Manager Beeland's oral statement.This.evidence is definitely refuted by numerous sworn statements by employees40As to this issue,"the Respondent in its brief states, in support of its contention thatRail's investigation was biased and prejudiced, "It is the Company's contention, and thisobviously could be substantiated by every supervisor in the plant, if the Company hadbeen allowed by Mr. Hall to submit testimony, that the meeting of the employees calledby Mr. Iteeland was not a 'captive audience.' "The undersigned findsno merit in thecontention, for, as found previously, Hall afforded the Respondent an opportunity to pro-duce any evidence it desired for his consideration.Furthermore, a second opportunitywas afforded the Respondent to submit such evidence during the course of Field Examiner.It.It.Ormsbee's investigation of the second election.The Respondent alsostates in itsbrief that "There is no statement anywhere in the record of Mr. Hall's that any employee-was forced to attend the meeting. . .For the reasons enunciated in the text above.with respect to the evidence supporting the Regional Director's ruling on the compulsoryattendance at the meeting, the undersignedfinds no merit in this contention. MERRIMAC HAT CORPORATION363that no option in the matter of attending the meeting was given them, andno announcement made that they would be paid for their time whether theyattended or not; they were simply told that Mr. Beeland wanted everyoneat the meeting.The evidence is conclusive that, whatever the instructions ofMr. Beeland to his foremen, the foremen did not announce the meeting asMr. Beeland states they were instructed to do.Thirdly, the Respondent contends that-the Regional Director and Hall "erred,as a matter of law, in holding that . . . the doctrine of theClark Bros.case, wasthe law and binding upon Respondent."On August 26, 1946, the Board issued its Decision and Order in theClark Bros.-case.In addition to finding that the Respondent had on several grounds violated.Section 8 (1) of the Act, the Board held as follows in respect to speeches madeby the employer to a compulsory audience of employees :We are also of the opinion, and find, that the conduct of the respondent incompelling its employees to listen to a speech on self-organization under thecircumstances hereinabove outlined and as more fully revealed in the In-termediate Report, independently constitutes interference, restraint, andcoercion within the meaning of the Act. Section 7 of the Act guarantees toemployees the "right to self-organization, to form, join, or assist labor organi-zations" and "to bargain collectively through representatives of their ownchoosing."The Board has long recognized that "the rights guaranteed toemployees by the Act include the full freedom to receive aid, advice, andinformation from others, concerning those rights and their enjoyment."Suchfreedom is meaningless, however, unless the employees are also free to de-termine whether or not to receive such aid, advice, and information. Toforce employees to receive such aid, advice, and information impairs thatfreedom; it is calculated to, and does, interfere with the selection of a repre-sentative of theemployees'choice.And this is so, wholly apart from thefact that the speech itself may be privileged under the Constitution.In theFisher Governorcase," issued by the Board on December 31, 1946. Chair-man Herzog made the following observation in respect to the compulsory audienceissue of that case :Although I believe that theClark Bros.case was correctly decided on thefacts presented there, a proper respect for the character of theconstitutionalquestion involved should impel this Board to extend the doctrine to other un-fair labor practice cases at least until the Circuit Court has had an opportu-nity to pass upon that test case.On January 3, 1947, the Regional Director issued his first Report on Objec-tions.On June 6, 1947, he issued his second Report on Objections.On July 29, 1947, the Circuit Court of Appeals issued an Opinion granting en-forcement of the Board's order in theClarkBros. case."As to the captiveaudience theory of the case, the Court made the following statements:The Board argues that one of the rights guaranteed employees by section7, 29 U. S. C. A. § 157, is the right to be free to determine whether or not toreceive aid, advice and information concerning their self-organization forcollective bargaining, and that this right is violated whenever the employerutilizes his power to compel them to assemble and listen to speeches relative60Matter of Fisher Governor Company,71 N. L. R. B. 1291, 1303-4.11N. L. R. B. v. Clark Bros.Co., 163 F. 2d 373 (C. A. 2). 364DECISIONSOF NATIONALLABOR RELATIONS BOARDtomatters of organization.But the present case does not call for layingdown so broad a rule.An employer has an interest in presenting his views on labor relations to,his employees.We should hesitate to hold that he may not do this on com-pany time and pay,provideda similar opportunity to address them wereaccorded representatives of the union. . . .But in the case at bar the respondent not only engaged in the unfair laborpractices already discussed but entered upon by aggressive antiunion cam-paign which wound up with the president's speech at the compulsory meeting.one hour before the voting began. In this circumstances we believe theBoard was justified in finding that the respondent's conduct was coercive andan interference with the employees'right to self-organization,despite the.generally unexceptionable character of the president's remarks.Following the enactment of the Labor Management Act of 1947,the Board, inMatter of Babcock&WilcoxCo.," overruled its policy as to speeches deliveredby employers to "captive audiences" of employees,insofar as unfair labor practicesproceedings are concerned,stating :...the language of Section 8 (c) of the amended Act, and its legis-lative history,make it clear that the doctrine of theClark Bros.case nalonger exists as a basis for finding unfair labor practices in circumstancessuch as this record discloses.In view of the factual differences between theClark Bros.case and the pre-election conduct of the Respondent,the fact that Court in theClark Bros.casedid not hold that the captive audience feature of the case was in itself violativeof the Act,and subsequent amendments to the Wagner Act,and the Board's revoca-tion of the captive audience theory, the Respondent argues in its brief that "the'captive audience theory' as laid down by the Board in theClark Bros.case, waserror and not binding on Respondent in August 1946 or at any other time. TheAmendment to the National Labor Relations Act [Sec. 8 (c) ] made no change inthe law, but merely wrote into the legislation the former holding of the SupremeCourt of theUnitedStates.""The General Counsel in his brief urges the propriety of the Regional Director'sreliance upon the captive audience theory of theClark Bros.case, an outstandingdecision of the Board at the time he issued his Report on Objections,and arguesthat since the Report on Objections became final when made and "was made underthe law existing at the time,the application of this law was proper and is not.affected by subsequent changes in statute or decisions." 6452 77 N. L. it. B. 577.as In this regard— the Respondentrelies uponThomas v. Collins,323 U. S. 516;N. L. R. B_v.Virginia Electric &Power Co., 314 U. S. 469;Virginia Electric & Power Co. v. N. L. R. B.,319 U. S. 533;N. L. R. B. v. American Tube Bending Co.,134 F.2d 993, cert.den. 320,U. S. 768.541n supportof his argument, the GeneralCounsel reliesuponWarring v.Calpoys,.122 F. 2d 642, wherein the District Court made the following statement :When a case is decided it is expected that peoplewillmake their behavior conformto the rule it lays down and also to the principle expressedin so far as it can bedetermined.This is true whether the decision is regarded as "the law", "the bestevidence of the law", or "a prediction of what the court will do next time".When,hard cases arise nndor the principl,,. count^r principles are emphasized, distinctions:pointed out, and the determination of what is significant may become easier or moredifficult.If,at last, the first decision is overruled, then there is new law, betterevidence,or an enlightened basis forprediction.Those transactions which occurredbetween the two decisions, are, for themost partaccepted history.Thisis true- MERRIMAC HAT CORPORATION365Although the Respondent's ingenious argument is in some respects persuasive,the undersigned is of the opinion that it is not determinative of the issue as towhether the Regional Director erred as a matter of law in relying upon, andapplying, theClark Bros.case in his Report on Objections.This conclusion isbased upon the following considerations: (1) In reversing its position as to thecaptive audience theory of theClark Bros.case, the Board, in theBabcockcase,confined such reversal of .policy to unfair labor practice proceedings.65 (2) TheRegional Director in issuing his Report on Objections was acting in a representa-tion proceeding and not an unfair labor practice proceeding. (3) The Board hasindicated inMatter of General Shoe Company88that in determining whetherconduct of an employer prevented a free choice by the employees in a Boardelection, the Board may be persuaded to set aside the election by evidence whichmight not be sufficient to support a charge of unfair labor practice.This conclusion is also in accord with the principles established by the courtsin cases dealing with issues as to arbitration proceedings and awards.Thegeneral rule is that awards of an arbitrator are not subject to review for errorsin matters of law unless the intent of the arbitrators to follow the law appearseither on the face of the award or in the submission agreement ; but in order tojustify a modification of the award because of error in applying the law, themistake of law must be plain and palpable 64However, if the error allegedrelates to an interpretation of a doubtful point of law, on which no settledprinciples exist, the award will not be modified even though the court might havedecided the law differently.68Applying these principles to the issue under discussion, it is clear that, even Ifthe Respondent's argument as to the effect to be accorded theClark Bros.case beaccepted (an assumption which the undersigned has heretofore rejected), theRegional Director's interpretation of, and reliance upon the captive audiencetheory of theClark Bros.case in his Report on Objections was not a clear andpalpable mistaken interpretation of the law.At most, it was, under the Respond-ent's theory, a misinterpretation of a doubtful point of law.Not being anobvious error in law, the Regional Director's rulings in respect to the captiveaudience issue were neither arbitrary nor capricious.In view of the fact that (1) theClark Bros.case was an outstanding decisionof the Board, establishing Board policy in respect to the "captive audience" theory,at the time the Regional Director issued his Report on Objections, (2) the CircuitCourt subsequently affirmed theClark Bros.case, (3) the Regional Director'sfindings of interference by the Respondent with the election encompassed both theanti-union campaign of Pitts and Beeland's address of a compulsory audience ofemployees, (4) the Board's reversal of the captive audience features of theClark Bros.case related only to unfair labor practice proceedings, (5) the Boardeven though a person had presented, in proper fashion, his case to the courts.Hisrights being finally determined, an attempt to reopen the question,in view of thenew enlightenment, would be greeted with the powerful answer of res judicata.BGChairman Herzog's limitations upon further application of the captive audience doc-trine, as announced in theFisher Governorcase,was likewise confined to unfair laborpractice proceedings.66 77 N. L. R. B. 124.57E. g.,U. S. v. Farragut,22 Wall. (89 U. S.) 406, 420;Burcheil v. Marsh,17 How. (58U. S.) 344;Carey v. Herrick,146 Wash. 283, 263 P. 190;Boston Water Power Co. v.Gray, 6Mete. (47 Mass.) 131.68E.g.,Smith v. Boston and Maine Railroad,16 Gray (82 Mass.) 521, 529;City of Ports-mouth v. Norfolk County,31 Graft (72 Va.) 727, 734 ;Brodhead-Garrett Co. v. Davis Lum-ber Co., 97W. Va. 165, 124 S. E. 600, 602;Mathews v. Miller,25 W. Va. 817;School Dist.No. 5 of Snohomish County v. Sage,13 Wash. 352, 43 P. 341, 343. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay set aside an election oil evidence that might not support a finding of unfairlabor practice, and (6) the Regional Director's alleged error in law, under theRespondent's theory, was based upon an interpretation of an extremely doubtfulpoint and accordingly, under the principles of arbitration cases, did not constitutesufficient grounds for reversal of his findings, as discussed more fully above, theundersigned concludes and finds that the Regional Director's reliance upon the-captive audience features of theClark Bros.case was not a mistake of law on hispart and that his rulings were consequently neither arbitrary nor capricious.because of such reliance upon theClark Bros.case."5.The Regional Director's refusal to conduct a hearingIn its brief, the Respondent alleges that "the Regional Director deniedRespondent due process of law. The Regional Director was arbitrary and-capricious in not allowing Respondent an opportunity to be heard, in refusinga reconsideration and in refusing additional investigation."The chief stepsin the representation proceeding and the principal rulings of the RegionalDirector, on which the Respondent's argument is based, as well as otherrelated incidents in the proceeding, occurred as follows.On November 23, 1946, the day after Field Examiner Hall completed hisinvestigation of the Union's objections to the first election, the Respondentwrote the Regional Director, setting forth further details as to its position inrespect to the Union's objections, complaining of certain campaign tactics ofthe Union, and, in addition,stating:Several days ago your Mr. Hall came to the office of the company.Heinformed us that he had been in Greenville several clays investigating theunion's accusations.During this time, and for several days before makinghis presence known to officials of the company, Mr. Hall had been constantlyin company with the union representative and visiting a large number ofour employees in their homes under the guidance of the union.During hisstay in this vicinity, Mr. Hall used Montgomery as his headquarters andcommuted daily to and from Montgomery in the union representative'sautomobile.His reason stated for this was that he had no other meansof reaching the employees whom he wished to question. On Friday, Mr.Hall came to our office and informed us that there were some of ouremployees whom he had not been able to contact in the manner. stated aboveand that he wished these called in to see him.We feel that Mr. Hall occupies the position of an impartial investigatorof the United States Government and that his acts should be fair to thoseof our employees who are against the union as well as the union members.We consider that his constant association with the union officials hasserved to lend the backing of the Government to the complaints of theunion, thus bringing our management into further disrepute and bearingunduly on the free choice of all employees under the law.Although the letter was not acknowledged by the Regional Office (indeed,no request for official action was made in the letter), the Regional Directortestified credibly that lie considered the letter along with other documents,correspondence, and evidence in making his Report on Objections,issued onJanuary 3, 1947.svThesameconclusions apply and are hereby made to Hall's reliance upon the theoryof theClark Bros.case in his report to the Regional Director. MERRIMAC HAT CORPORATION367On January 8, 1947, the Respondent by letter requested the Regional Directorto reconsiderhis rulingsannounced in his Report on Objections and to givethe Respondent an opportunity to be heard further in the matter. Inbrief, theRespondent urged such action on the ground that (1) no authorityor juris-diction existed "in the Regional Director of the National Labor Relations Boardto proceed as it has in this matter or to make any decision with respect to anew election which would not be subject to review by higher authority," (2)Field Examiner Hall who investigated the Union's objections was biased andprejudiced against the Respondent, as evidenced by the resuure of his conductset forth in the Respondent's letter of November 23, 1946,supra,,and, further,.that Hall "made no effort to arrive at a complete, impartial analysis of thefacts involved," (3) the evidence did not sustain the Union's objections, and(4) the voiding of the election, with a possibility of an imminentnew election,.subjected the Respondent's employees "to further irritations and upsets affectingtheir production and income,and isin violation of the rights of a majority ofthe employees to be free from such interference after they have given an unequiv-ocal answer concerning their desires in the matter of representation by the.Union."The Respondent's earlier complaints against Hall's conduct of the investigationhaving been formalized in a chargeof biasand prejudice, Hall, at theRegionalDirector's request, submitted to the Regional Director on January 13, 1947, astatement, setting forth Hall's answer to the Respondent's charges.According to LeBus' credible testimony, lie reviewed the entirefile in therepresentation case in the light of the Respondent's request for reconsiderationand on January 15, 1947, lie issued an order denying the Respondent's requestfor reconsideration for the reason that all issues urged by the Respondent hadalready been considered by the Regional Director in his investigation and Reporton Objections except the contention that he acted without authority to sustainthe objections and direct that a new election be held. In respect to the lattercontention, the Regional Director stated that the Agreement for Consent Electiongave him authority to take such action.A°On January 24, 1947, the Respondent filed with the Board in Washington,D. C., a request that the Board review the action taken by the Regional Director,permit the RespoKient to file a brief and present oral argument before theBoard, and stay the action of the Regional Director pending a review by theBoard or a court.On January 29, 1947, the Respondent's request for review was denied by thefollowing letter from Oscar S. Smith, Director of Field Division for the Board:Consistent with its decision in Ferriss-Lee Lumber and ManufacturingCompany, Case No. 15-R-1803, decided December 12, 1946, the Board, asa matter of policy, will not consider your request of January 24th to reviewthe action taken by the Regional Director of the 15thRegion in the above-entitled matter.The Board has consistently refused to considerthe merits of objectionsto the rulings of Regional Directorson matters arising outof consentelections on the theory that it feels itself bound by the commitments of theparties to acceptas final andbinding the determinations of Regional Di-rectors.However, where these matters are pertinent to the issuesarisingout of an unfair labor practiceproceeding,the Board will disturb the rulings0 Exceptions were duly taken by the Respondent to this ruling of the Regional Director. 368DECISIONSOF NATIONAL LABORRELATIONS BOARDof the Regional Directors only if it appears that such rulings are clearlyarbitrary or capricious.In view of the foregoing, your request that the Board take immediateaction to review the consent election proceedings in this case and givethe company an opportunity to file a brief and present oral argument isdenied.On March 25, 1947, pursuant to the direction of the Regional Director,a secondelectionwas conducted and won by the Union. On March 31, 1947, the Respond-ent filed objections to the conduct of the election and to conduct affecting theresults ofthe election.In addition to dealing with allegedirregularities inthe conduct of the ballot, the objections alleged that the Regional Director hadno authority to proceed with the second election for variousreasons and againraised the question of Hall's alleged bias and prejudice against theRespondent.In its objections, as well as subsequent correspondence and conferences with theRegional Director, the Respondent strongly urged that a hearingbe held onits objections.The Respondent requested that the Regional Director himself investigatethe Respondent's objections.However, in view of the Respondent's chargesof collusion by the Regional Director with the Union, the Regional Directordeclined to make the investigation and informed the Respondent that he wasassigningE. R. Ormsbee, an experienced Field Examiner, to conduct the investi-gation.The Regional Director testified credibly and without contradictionthat at a conference with counsel for the Respondent, the Regional Directorstated that he would determine whether to conduct a formal hearing after thecompletion of Ormsbee's investigation and informed counsel that the Respondentmight have full opportunity to submit any evidence it desired.According toLeBus' credible testimony, Ormsbee was instructed to investigate the allegationsin respect to Hall's conduct, to the Regional Director's alleged collusion with theUnion, and to some of the Union's objections to the first election.,Moreover,itwas agreedwith counsel for the Respondent that Ormsbee's interviews withemployees should be recorded by a court reporter, thoughin no sense was theinvestigation to be a formal hearing with counsel present.From April 20 to 23, 1947, Ormsbee conducted his investigation as to the Re-spondent's objections to the second election, as well as to certain objections ofthe Union to the first election.A transcript of his interviews with employeesand supervisors was made by a court reporter. The investigation did not takethe form ofa hearingand counsel for the Respondentwas. not present whenOrmsbee interviewed employees, although counselwas present when super-visors and officials ofthe Respondentwere questioned by Ormsbee.There isno contention that the Respondent was denied an opportunity to present anyevidence or information it desired to Ormsbee.On June 6, 1947, the Regional Director issued his Report on Objections to thesecond election, finding the Respondent's objections to be without merit and de-termining that the Union was the statutory representative of the Respondent'semployees.In addition to ruling upon the objections, the Regional Directormade the following statement in the Report:The employer has submitted information to support a request for re-considerationof evidence considered in the decisionby the undersigned insetting asidethe election conducted on August 15, 1946, and has urged that aformal hearing beauthorized by the undersignedas part of this reconsidera- MERRIMAC HAT CORPORATION369on and as consideration of the objections to the second election conductedon March 25, 1947.Evidence submitted to the undersigned for consideration of the employ-er's request that the undersigned reconsider the decision to set aside thefirst election has only served to further convince the undersigned that thedecision to set aside the election of August 15 was proper.Therefore, theundersigned denies the employer's request that the decision setting asidethe election of August 15 be reconsidered.The undersigned has considered substantial evidence revealed by affi-davits and sworn statements of employees, supervisory officials of the em-ployer and representatives of the union in finding the objections to thesecond election held on March 25, 1947, are without merit.Therefore, theemployer's request that a formal hearing be conducted as part of the in-vestigation by the undersigned in considering its objections is herebydenied.On June 9, 1947, the Respondent again requested that the BoardinWash-ington, D. C., review the Regional Director's actions and rulings in the repre-sentationproceeding.On June 13, 1947, Oscar S. Smith, Director of FieldDivision, notified the Respondent that the Board would not consider the requestfor review of the Regional Director's actions"for the reasonsgiven by us inour letter of January 29th," set forth above.Turning to a discussion of the Respondent's contentions,the Respondentstates the following in its brief in support of its contention that a formalhearingshouldhave been conducted by the Regional Director at some stage in respectto the objections:Nothing is better settled in American jurisprudence than the necessityfor "due process of law."Due processmeans anopportunity to have a dayin court at some stage of the proceeding. It does not necessarily have tocome before the findings-but it must come before or after aproceedingthat will test and review the findings before the matter is concluded.The Rules and Regulations of the National Labor Relations Board pro-vide for a hearing where "substantial and material issues areraised" inexception to a Report on Objections. Such would have to be the caseor violate the due process of law clause of the basic law of the land.The undersigned is of the opinion that the Respondent's argument that theRegionalDirector denied the Respondent due process by refusing to conduct ahearing iswithout merit.The Respondent's position is not supported by theBoard's Rules and Regulations or by the Board's rulings in respect to consentelections.Section 203.48 of the Board'sRules andRegulations 01 set forth the provi-sions authorizing consent election agreements.Subsection (a) thereof author-izedthe employer and the labor organization to enter into "a consent electionagreement...leading toadeterminationby the Regional Director. . . ."Subsection(b)authorized the same parties to "enter into an agreementproviding for a waiver of hearing and a consent election leading tocertifi-cation bytheBoard."By these provisions, the first clear distinction'N: L. R. B.Rules and Regulations,Series 4,effective September 11, 1946.The Rulesand Regulations in effect atthe time the Agreement was executed contained substantiallythe same provisions given in the text. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the two types of agreements is apparent: Subsection (a) provides for-determination of the statutory representative by the Regional Director, whereas-Subsection (b) provides for "certification by the Board."A further distinc-tion between the two types of agreements is the provision under Subsection(a) that "the rulings and the determination by the Regional Director of the-results thereof shall be final."No mention is made for a hearing.However,Subsection (b) establishes "post-election procedure" to litigate issues such asare here involved. leading to a decision by the Board.As previously found, the Respondent entered into a valid agreement author-ized by Subsection (a). It follows that thereby the Respondent voluntarilyforeclosed itself from recourse to the procedure prescribed by Subsection (b),,more particularly, to a hearing on the objections.Reference has earlier beenmade to the fact that such agreements are valid and have been enforced by theBoard and the courts, and that the rulings of the Regional Director made pur-suant thereto are final and binding unless arbitrary or capricious. In anothercase, the Board has, under similar circumstances, found no merit in the conten-tion that a Regional Director should have conducted a hearing on objections-arising out of a consent election 03 In view of the Rules and Regulations, theterms of the Agreement voluntarily executed by the Respondent and the Union,.and the precedents established by the Board and the courts, the undersignedfinds that the Respondent was not denied due process of the laws by the RegionalDirector's refusal to conduct a hearing upon objections.The question remains, however, of whether the Regional Director's rulingsin the above matters were arbitrary or capricious. ' In respect to the RegionalDirector's denial of the Respondent's request for reconsideration on January15, 1947, the record supports the conclusion of the Regional Director above re-lated, namely, that the grounds for the request raised no new issues exceptthe question of the Regional Director's authority to set aside the election.TheRespondent contends that the allegations as to Hall's conduct and investigationwere new issues requiring a hearing or investigation.However, in formulatinghis Report on Objections, the Regional Director had before him the results ofHall's investigation and also Hall's recommendations and the same charges ofbias and prejudice had been made informally in the Respondent's letter to the.Regional Director dated November 23, 1946, and the Regional Director testifiedcredibly that he had considered that matter before issuing his Report on Ob-jections.As to the charges of bias and prejudice, themselves, the RegionalDirector inquired of Hall for his version of the allegations.For the same-reasons that impelled the undersigned to find above that neither Hall's conductnor the nature of his investigation established that he was biased and prejudiced.against the Respondent, the undersigned finds that the ruling of the RegionalDirector, in effect finding no merit in the Respondent's allegations as to Hall,.was not arbitrary or capricious.Nor was his failure to hold a hearing uponthe Respondent's allegations.83As for the Regional Director's refusal to grant the Respondent's request for ahearing upon objections, it has been found that, as a matter of law, the RegionalDirector was not required to hold such a hearing and the record shows thatthe iequest was given full consideration by the Regional Director, that the-Respondent was given every opportunity to produce any information it desired62Matter of Miehle Printing Press h ManufacturingCo.,58 N. L. R. B. 1134. Cf.-San Ship Employees Association v. N. L. R. B.,139 F. 2c1 755 (C. A. 3).63Cf.Matter of Stonewall Cotton Mills,78 N. L.R. B. 28. MERRIMAC HAT CORPORATION371during Ormsbee's investigation, that Ormsbee's investigation encompassed partof the Union's objections in the first election, and that upon the completion ofOrmsbee's investigation, the Regional Director concluded that a hearing wasunwarranted. In view of these facts and upon the entire record, the under-signed finds that the Regional Director did not rule arbitrarily or capriciouslyin denying a hearing upon objections.6.Other contentions as to actions and rulings of the Regional Director and HallAt'the conclusion of his report on the results of his investigation filed withthe Regional Director on December 18, 1946, Hall made the following statement,after setting forth a resume of the contentions of the parties as to the objectionsand the evidence relating thereto, as well as his recommendations as to thevalidity of the objections:If and when a new election is held, the Union has requested that the elec-mitted to vote on their own time before or after work, or during noon hour.I suggested that they might look around the immediate vicinity of the plant.and, if a new election is held, be ready to indicate a possible polling placesuch as a room of a house, a filling station, or some business establishmentthat could be vacated during the time the polls are open. There is a newfilling station directly across the street from the plant which might havesufficient room for a polling place. I was unable to locate the operator ofthe station when I was there. The cafeteria in which the election washeld in August would not be available at this time inasmuch as it is beingused as such during the hours that the election would be held. In Augustthe cafeteria had not yet been opened.The union stated that it felt that an election should be held and won bya big majority as it has signed up well over a majority of the employeeson new cards since the other election was held.Though not expressly stated, the Respondent, in effect, contends in its briefthat these paragraphs indicate bias and prejudice on the part of the Boardagents against the Respondent and that the Board agents were acting in col-lusion with the Union.LeBus testified credibly in respect to Hall's statement regarding a polling placeshould a second election be held, that because of budgetary and limited personnelconsiderations, as a general rule, Field Examiners canvassed the facilities fora polling place for a second election while they were in the vicinity investigatingobjections, when in their opinion there seemed to be merit in the objections.That is, feeling that the objections would be sustained, the Field Examiners'investigated possible polling places for a second election while they, were in thevicinity, thereby avoiding the waste of money and time to make a return tripto the vicinity to determine such considerations after it was determined to holda new election.Q4In respect to the second paragraph above quoted from Hall's report to theRegional Director, both Hall and the Regional Director testified credibly thatone of the customary steps in investigating objections to an election is to deter-mine whether the labor organization desires to participate in another electionif the objections are sustained or to request permission for withdrawal of thepetition.In the event that the labor organization should desire to abandon64Hall's testimony is corroborative of the Regional Director on this point.857829-50-vol. 85-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDthematter by requesting a withdrawal of the petition, with the RegionalDirector's approval, the proceeding would be thereby closed, obviating the neces-sity of further processing the case.The undersigned credits the testimony of Hall and LeBus and finds that inview of their explanations of general policy, the above-quoted paragraphs fromHall's report to the Regional Director do not establish bias and prejudice ontheir part or collusion between them and the Union.The Respondent also asserts that in view of the Respondent's charges againstHall, the Regional Director acted arbitrarily and capriciously by assigning Hallto conduct the second election.The Regional Director testified credibly that atthe time of the second election he had four Field Examiners and four temporaryelection examiners on his staff, that the Union did not request Hall's assign-ment to conduct the second election, and that he assigned Hall and two temporaryelection examiners to conduct the election for the following reasons: (1) Hall'sacquaintance with, and knowledge of, the parties, the locale, and the plant facili-tiesmade his selection imperative, because at the time of his assignment toconduct the election, the Respondent was refusing to cooperate in the holding ofthe election in such matters as the selection of the polls and the furnishing ofa pay roll of employees to be used to determine eligibility to vote.Under suchcircumstances, it would be necessary to conduct the election by affidavit duringthe free time of employees." It was therefore important to have the electionconducted by a Field Examiner who was acquainted with supervisors, the shiftoperations of the plant, the possibilities for locating the polls, and the hoursemployees worked. (2) Hall, in the Regional Director's opinion, was competentand experienced in the conduct of Board elections. (3) The Regional Directorhad found the Respondent's charges against Hall to be without merit andbelieved that to transfer Hall from further processing of the case would abasethe morale of Hall and the staff of the Regional Office. In view of these reasonsgiven by the Regional Director, the undersigned is persuaded and finds that theRespondent's contentions that the Regional Director acted arbitrarily andcapriciously in assigning Hall to conduct the second election are without merit.7.ConclusionsUpon the foregoing and the entire record, the undersigned concludes and findsin respect to the representation proceeding that the conduct and rulings of theRegional Director were not arbitrary or capricious and that the conduct andinvestigation of Hall were not biased and prejudiced.The undersigned further concludes and finds that on and after June 6, 1947,the Union was the duly designated bargaining representative of a majority ofthe employees in the aforesaid appropriate unit, and that pursuant to the pro-visions of Section 9 (a) of both the Wagner Act and the Act, the Union was, onJune 6, 1947, and at all times thereafter has been, and now is, the exclusiverepresentative of all employees in the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of employment.65That is, Board agents conducting the election would be required to question eachvoter and obtain from each voter an affidavit setting forth the titleof his position andthe nature and length of his employment.SeeMatter of Poster Cotton Mills,Inc., 73N. L. R. B. 673;Matter of Griffin-Goodner Grocery Company,73 N. L. R. B. 1332. MERRIMACHAT CORPORATIOND. The refusal to bargain373By its letter of July 24, 1947, set forth previously, the Respondent admittedlyrefused to bargain with the Union. Its reasons for such refusal have been con-sidered and found to be without merit.The undersigned accordingly finds thaton July 24, 1947, and at all times thereafter, the Respondent has refused to bar-gain collectively with the Union as the exclusive representative of its employeesin the appropriate unit, and thereby has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of both the Wagner Act and the Act.E. The alleged discriminatory discharge of el. D. ParkerA. D. Parker entered the Respondent's employ in late 1943 or early 1944 andwas discharged on April 8, 1947.He was employed as a member of a team of 5or 6 employees operating a twister on the second shift from 2 p. m. to 10 p. m.8°This operation, a part of the production process, consisted of putting dampedwool felt hat bodies through a huge machine, which by pressure from many rollersstrengthened the fibers of the felt.The various duties in connection with theoperation, such as folding the hat bodies, rolling the hats in a canvass, dampeningthe hats, refolding the hats, placing the hats in the machine and removing thehats and straightening their edges were shared by the members of the team.Theearnings of the team were based on the production of the team as a whole forthe entire day and were divided among the members of the team. For example,if a team of 5 employees in a day's work performed the twister operation on 200hat bodies, each member of the team was credited with the production of 40hat bodies, and was accordingly paid.The earnings of the team as a wholewere thus pooled and divided evenly among the members of the team, and if onemember of the team failed to perform his share of the work, the amount of pro-duction of the team decreased, adversely affecting the earnings of each memberof the team.When the Union commenced its organizational activities among the Respond-ent's employees early in January 1946, Parker joined the Union and openly andactively lent his support to the Union's campaign.Admittedly, his membershipin, and activities on behalf of, the Union were known to the Respondent.Parker testified that sometime before the consent election held on August 15,1946, he had the following conversation with Lowry, one of the officials ofthe Respondent:[Lowry] asked me about how much I had made and about my wifemaking so much and my daughter, and he says, "That's more money thanyou ever made before."And I said, "I made some more money different ways."He says, "Not so good as this way."I said, "I think I know what you are hinting at, it's got to do with theunion."He says, "That's it."I said, "Have you some facts to substantiate about it?"He says, "I don't want nothing about it."And that was all that was said.B° Parker worked on Twister Team 3. On the first shift two twister teams wereemployed. 374DECISIONS OF NATIONALLABOR RELATIONS BOARDLowry did not testify. Although the undersigned has not credited othertestimony of Parker and was not particularly impressed by Parker's demeanoron the stand, the undersigned credits this testimony of Parker.Vice-President Beeland testified that the plantmanagerreported that Parkerhad violated the working rules of the Respondent and Beeland summoned Parkerto Beeland's office about a month or more before the August 15, 1946, election.According to the credible testimony of Beeland, the following conversationensuedin the presence of Lowry :I told Mr. Parker that I had been having some complaints about his dis-tributing literature, solicitingmemberships on Company time, Companyproperty, that it was in violation of the rules and that I wanted to talk tohim about it. . . . Mr. Parker replied that he couldn'tread.I said,"Well, the rules are posted on the board and they are in plain English"and I think Mr. Lowry spoke up and said, "You can get somebody to readthem to you." At that time I said, "Well, you don't have to bother somuch about the written rules. Take the rules of common sense. That'swhat they are.When you work for the company you are supposed to makethem a satisfactory employee and be satisfied to observe the rules ofcommon sense, do the job as it should be done and solicitingmembershipor distributing literature of any kind on Company time is a violation of therules." . . . then he injected the union question into it.He said, "Areyou jumping on me because I am a member of the union?"I said, "No, I'm not interested in whether you or anyone else is a memberof the union.We are operating a business and not bothering about theunion one way or the other. I don't care how you or any other employeefeels about that.All I want is observance of the rules."And he said, "Well, if you are picking on me because I am a member ofthe union I would like for you to know I am a member of the union. I amfor it.Iwill observe your rules and I won't do these things again onCompany time but on my time from now on I am fighting for it until itcomes in."And Isaid,"You are certainly welcome to do that." I said, "Confineyourself to that and it will be all right."On February 3, 1947, Parker was summoned to the office of Production ManagerArthur F. Crimmins. In the presence of Crimmins, Personnel Manager Knight,and Grady Smith, foreman of Parker, a "warningslip" bearingthe date of Febru-BlParker testified that the conversation with Beeland and Lowry, whom he identifiedas the "personnel man," occurredbetween August 15, 1946, and May 25, 1947, therespective dates of the two elections conducted by the Board among the Respondent'semployees.Parker testified as follows in respect to the interview with Beeland andLowry :'A.Mr. Lowry said,"Have a seat,"and T sat down. And he says, "We gotseveral affidavits on you coming in here bringing union literature."And Isaid, "No, sir,not me.""Yeah, we got it on you,"he says."Several people wrote affidavits you beenbringing union literature."And I said, "No, sir ; not me. I 'haven't brought none only on my own'time.Ihave brought literature on my own time."And he says, "We don't want you to bring it in here at all. You can't bring ithere on your own time or onthe Company's time."Q.Who was it said that, Mr. Lowry or Mr. Beeland?'A. Yes, I believe that's all he said,right now I don't recollect no more but Mr.Robert [Beeland]took over and he says,"I guess you like your job or you wantyour job or you wouldn't be here."And I said, "Yes sir;I do, Mr. Robert. I like my job all right." MERRIMAC HAT CORPORATION375ary 3, 1947, and the number of "2-Final," and containing the following notation,was given and read to Parker :ThisWarning Slip is being given for violation of Company Rules. OnJanuary 31, 1947, you left your Department & Machine to operate the Auto-matic Stiffening Machine in the Stiffening Department, which is in violationof Company Rules.You quit about 9: 30 P. M., most of the time causing dis-ruption of your twister team for lack of work until quitting time.On January 31, 1947, you left your Department and went to the Dye Housewithout permission.We have numerous other violations on record ; therefore, this is a finalwarning.88According to the uncontroverted and credible testimony of Chimmins, he ex-plained to Parker, when the slip was given him, that "we would like to havehis cooperation.We would like to have him work in coordination with the othermembers of the twister team and that we wanted to give him every opportunityto show us he could do his job properly and therefore give him another chanceto go back and uphold the standards of his job." Parker complained that thisaction was taken because of his union membership and activities.On April 8, 1947, shortly after he commenced work, Parker was sent by hisforeman to the office of Personnel Manager Knight. The latter informed Parkerthat he was discharged for the reason that he had not fulfilled the requirements ofhis job and gave him a separation notice bearing as the reason for the discharge,"Inefficient in performing his duties." In answer to Parker's questions, Knightinformed him that members of Parker's team had given statements against Parkerbut denied Parker's request that the teammates be brought to the office and thematter discussed.Footnote 67-ContinuedAnd he says, "You got to have to quit fooling over there and brining (sic) literaturein, on company time and on the company premises and quit frusterating with thator if you don't you won't have a job."aaaao00Q. Did you make any reply to that?A. Yes, sir.He says, "If that is the way you feel about theunion."I said, "Iam 100 per cent and will be 100 per cent until it comes in."As noted previously, Parker did not impress the undersignedas a reliable witness.Furthermore, the undersigned has not credited other portions of his testimony controvertedby witnesses for the Respondent.As to the date of this conversation, Parker was vague.at first stating that it occurred prior to August 15, 1946, and later asserting that itoccurred between the two elections. Inasmuch as Wilburn W. Knight became personnelmanager on September 11, 1946, it seems highly probable that Parker's interview withBeeland and Lowry occurred prior to the time that Knight became personnel manager.Upon the entire record and the undersigned's observation of the witnesses, the under-signed accords no credence to Parker's version of his interview with Beeland and Lowry,but credits Beeland's testimony and finds that the interview occurred as related in thetext above.eaAs to the warning slip system and the number of slips issued before ultimate discharge,there is some conflict in the evidence. Inasmuch as the personnel office prepared the warn-ing slips and kept records of their issuance, the undersigned credits thetestimony of Per-sonnel Manager Knight on this issue.According to Knight, two warningswere given anemployee before his discharge.The first warning might be in the form ofa warning slipor might be made orally, but a record was made of such reprimand. The second warningwas issued in writing on a form provided for such purposes.This was the final warning,as was stated on the slip given Parker on February 3, 1947, subsequentto his oralreprimand by Beeland. If the employee did not heed the warnings,his employmentwas terminated.At the time of the hearings, the warningslip system was no longerin effect, having been gradually supplanted by a differentmethod.Knight testified thatthe use of warning slips had been abandonedby June 1947. 376DECISIONSOF NATIONAL LABORRELATIONS BOARDThe General Counselcontendsthat-Parker was discharged because ofhis unionmembershipand activities.The Respondent, in its brief, states, "A. D..Parkerwas discharged not becauseof Union activity, but because of his constant viola-tionof Company rules, his continuingdisregardto warnings given him by Com-pany officials concerningthe quality of his work, his loafing on thejob, quitting30 to 45 minutes before quitting time, loitering in therest rooms,goinginto otherdepartments of the plant,and otherlike conduct."According to Parker, the only warningsgiven himin respect to. his conduct orwork performance were Beeland's reprimand in the summer of 1946, and the"warning slip" of February.1947.He denied that any of his supervisors or team-mates ever complained to him about the low production record of Team 3 or aboutParker's quitting work before the end of the shift, and that any supervisor everremonstrated with Team 3 about their low production.He admitted that theearnings of Team 3 were substantially less than those of Teams 1 and 2, but at-tributed the difference to Foreman Jack Fulton's instructions that Team 3should restrict their production so as not to exceed a wage of $7 per team mem-ber per' day.Parker's testimony is overwhelmingly controverted by the credible and mutuallycorroborative testimony of his fellow teammates and supervisors, called as wit-nesses by the Respondent, as well as by documentary records of the comparativeproduction of the three twister teams.For several months before Parker's discharge the production of Team 3, onwhich Parker worked, had fallen below that of the other two twister teams.Parker's teammatesattributed their low production to Parker's lack of speedin hiswork performance, his frequent trips away from the twisting machine toother departments, his quitting before the end of the shift, and his inefficientwork performance in operating the machine.They complained of Parker's con-duct to their foreman, Grady Smith,69 who in turn reported. Parker's conduct tohis superior, David Sibert, as well as to Production Manager Crimmins,PersonnelManager Knight, and Vice-President Beeland, recommending that Parker bedischarged.Beeland testified credibly that various of his subordinate supervisors had rec-ommended Parker's discharge, that Production Manager Crimmins had so recom-mended on January 1, 1947, but that Beeland, the only official or supervisor ofthe Respondent with authority to effectuate the discharge of employees, refusedto comply with Crimmins' suggestion, desiring "to be absolutely certain that [thesupervisory staff] had done everything they should to make Mr. Parker fall inline.I didn't want any criticism coming up over why he was,fired." In February1947, Crimmins again recommended that Beeland discharge Parker, but Beelandrefused to do so, insisting instead that the warning slip be issued to Parker andthat Parker be given another opportunity to comply with the work standards ofhis position.During this period, Foreman Smith frequently urged Team 3 to increase theirproduction and also spoke individually to Parker about his conduct and workperformance.When criticized by supervisors or his fellow teammates, Parkerassumeda recalcitrant attitude, telling the employees with whom he workedthat the Respondent "couldn't fire him or nothing" and refusing to increase hisefforts.About a week or two before Parker's discharge, his teammates,being concernedabout the low production of Team 3 and the resultinglower earnings of theteam-and attributing the low production to Parker's inefficiency,complained61 Smith succeeded Fulton as foreman over the twister teams in November 1946. MERRIMAC HAT CORPORATION377to Foreman Smith. Employees Ray Cauthen, Woodrow Kennedy, and ListerDeavers requested that Smith transfer either Parker or them to another de-partment.About the same time, the fourth member of the team, John Branum;also complained of the low earnings of the team and informed Smith thatParker "stayed off the job too long at a time." Smith conferred with his superiorand they drafted a statement to be signed by Parker's teammates to the effectthat "they would quit if we didn't transfer A. D. Parker off the twisterteam . . . because he was laying down on the job, idling away too muchtime, staying out of the department too long." Cauthen, Kennedy, and Deaversvoluntarily signed the statement.Shortly thereafter, Crimmins again recommended to Beeland that Parker'semployment should be terminated.Beeland considered the matter a few daysand authorized, Parker's discharge, which was effectuated on April 8.Beelandtestified credibly that although earlier recommendations for Parker's dischargehad been made, he refused.to accede to such recommendations because (1) of a.;general policy, in all such discharge cases of giving an employee opportunity toovercome his shortcomings and (2) organizers of the Union had on two occasionscomplained that foremen were "picking on" Parker and another union member.Beeland further testified that in view. of the Union's complaint, he "felt thatperhaps the union officials and organizers were attempting to make a build upjust such as has happened in this case" and accordingly refused to dischargeParker until he had been given ample opportunity to improve his work per.formance.°°-In support of its contentions that the production of Team 3 did not equal thatof the other two twister teams, the Respondent introduced into evidence theweekly pay-roll records of the three twister teams for the year of 1947, andat the request of the General Counsel, supplied the same information for theyear 1946.These records afford the following comparison of the average hourlyearnings 7' of Team 3, on which Parker was employed, with those of Teams 1and 2:1946Hourly averageearnings Jan. 5through Aug.17 7°Hourly averageearnings Aug. 24throughDec. 14Hourly averageearnings foryear 1946Team 1__________________$0. 72$1. 01$0.82Team 2__________________.71.99.81Team 3__________________. 72.88.7770The findings in this paragraph and 'the four preceding paragraphs are based upon thetestimony of Vice-President Beeland, Foreman Smith, Twister Inspector Hamilton Lansdon,Production Manager Crimmins, Personnel Manager Knight, and employees Kennedy, Can-then, and Branum.Much of their testimony is undenied, is mutually corroborative, andis supported by documentary evidence in pay-roll records hereinafter discussed.Kennedy,Cauthen, and Branum denied that Jack Fulton, when foreman of the twisting machines,instructed them to limit their productions to the equivalent of $7 in earnings per day.Parker's testimony to the contrary is not credited, nor is his testimony in respect to hiswork performance, conduct, or warnings by the Respondent.Employee Deavers' testimonywas in accord with that of his teammates.However, an organizer for the Union testifiedwith respect to statements made to her by Deavers shortly after the discharge of Parker,thereby creating a conflict between her testimony and that of Deavers.The undersignedhas not found it necessary for the purpose of this report to resolve such conflict of testi-mony or to rely upon Deavers' testimony as to any of the above findings.n The amount of earnings directly reflect the amount of production.77These dates refer to the end of the workweek.The first election was held on August15, 1946. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD1947Hourly averageearnings Jan. 18Hourly averageearnings Apr. 12through Apr.5 73through Dec. 20Team 1__________________$1.07$1.10Team 2__________________1.071. 08Team 3__________________.931.06Although the work was distributed equally among the three teams- and thepotential earning power of the teams was accordingly identical, it is significant,in the undersigned's opinion, that the earnings (and hence production) of Team 3began to decline after the first election held on August 15 and lost by the Union 46The production of Team 3 lagged considerably below that of Teams 1 and 2until Parker was discharged and then began to increase, despite the fact that'a less experienced twister operator assumed the vacancy left on Team 3 byParker's discharge, until by the end of the year, earnings of Team 3 were comparable to those of the other two teams 75Considering these production records in the light of the facts heretofore found,the undersigned is of the opinion that the record establishes the Respondent'sContention as to the reasons for Parker's discharge.Briefly, for a period ofseveral months before his discharge, Parker performed his work inefficiently,failing to carry his share of Team 3's duties.Despite' numerous warnings byhis supervisors, Parker failed to change in his conduct or work performance.Although his membership in, and activities on behalf of, the Union were knownto the Respondent, the undersigned finds in view of Parker's conductand ineffi-ciency, as well as the Respondent's hesitancy in effectuating Parker's discharge;that such activities and membership did hot motivate the Respondent in its deci-sion to discharge Parker.46Upon the entire record, the undersignedconcludesand finds that Parker was discharged for just and sufficient cause and that theRespondent has not violated the Wagner Act or the Act by discharging him.73Parker was discharged on April 8, 1947.74 In considering these records, it should be noted that at times five employees composeda team and at other times six employees were working on a team. James It. Pollard,who was head of the standards department and set and administered piecework rates,testified that it was easier for a team of five men to make a high rate of earnings thanfor a team of six, for the latter would have to utilize the machine at 100 percent capacityand efficiency to make high earnings.The pay-roll records afford some support toPollard's testimony.Pollard impressed the undersigned as a reliable and honest witness;his testimony is therefore credited.73Employee Oscar MacVickery, a witness called by the General Counsel in rebuttal,testified that for about 2 weeks after Parker's discharge, he observed Foreman Smithand Twister Inspector Lansdon assist Twister Team 3 in the performance of its duties.This testimony was apparently offered by the General Counsel to explainthe immediateIncrease In production of Team 3 following Parker's discharge.Foreman Smith deniedthat any extra assistance was given Team 3 after Parker's discharge.From his obser-vation of the witnesses and upon the entire record, including the fact that MacVickery'worked some 50 feet from the twisting machine and did not have an unobstructed viewof the machine and that his testimony would not explain the continued increase in Team3's production throughout the remainder of the year, the undersigned does not creditMacVickery's testimony.76The undersigned is of the opinion that the statements attributed to Lowry by Parker,made in August 1946, are so remote in point of time in relation to Parker's dischargeand are so vague that they do not reflect upon the Respondent's motivation in thedischarge of Parker. MERRIMAC HAT CORPORATION379IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices, it will be recommended that the Respondent cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that the Union represented a majority of the employeesin the appropriate unit and that the Respondent has refused to bargain collec-tively with the- Union, the undersigned will recommend that the Respondent,upon. request, bargain collectively with the Union.Since it has been found that the evidence fails to sustain the allegations ofthe complaint as to A. D. Parker, it will be recommended that the complaint bedismissed as to him.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.United Hatters, Cap and Millinery Workers International Union., AFL, is alabor organization, within the meaning of Section 2 (5) of both the Wagner Actand the Act.2.All production employees of the Respondent at its plant in Greenville, Ala-bama, excluding all office and maintenance employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline or otherwise effect'changes in the status of employees or effectively recommend' such action, con-stitute a unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of both the Wagner Act and the Act.3.United Hatters, Cap and Millinery Workers International Union, AFL, onJune 6, 1947, was, and at all times thereafter has been, the exclusive representa-tive of all employees in the aforesaid appropriate unit for the purposes of collec-tive bargaining, within the meaning of Section 9 (a) of both the Wagner Act andthe Act.4.By refusing on July 24, 1947, and at all times thereafter, to bargain collec-tively with United Hatters, Cap and Millinery Workers International Union, AFL,as the exclusive representative of its employees in the aforesaid appropriateunit, the Respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Wagner Act and of Section 8 (a) (5)of the Act.5.By the aforesaid refusal to bargain, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged in, and is engaging in, unfair laborpractices, within the meaning of Section 8 (1) of the Wagner Act and of Section.8 (a) (1) of the Act. 380DECISIONS' OF NATIONALLABOR RELATIONS BOARD6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of both the Wagner Actand the Act.7.By discharging A. D. Parker, the Respondent has not engaged in unfair laborpractices, within the meaning of Section 8 (3) of the Wagner Act or of Section8 (a) (3) ofthe Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Merrimac Hat Corporation,Greenville, Alabama, and its officers, agents, successors, and assigns, shall :1.Cease and desist from:(a)Refusing to bargain collectively with United Hatters, Cap and MillineryWorkers International Union, AFL, as the exclusive representative of all pro-duction employees of the Respondent's plant in Greenville, Alabama, excludingall office and maintenance employees and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action ;(b) In any manner interfering with the efforts of United Hatters, Cap andMillineryWorkers International Union, AFL, to bargain collectively with it inbehalf of the employees in the aforesaid appropriate unit.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Upon request, bargain collectively with United Hatters, Cap and MillineryWorkers International Union, AFL, as the exclusive representative of all em-ployees in the above-described unit, with respect to wages, rates of pay, hoursof employment, or other conditions of employment;(b)Post at its plant in Greenville, Alabama, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fifteenth Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply herewith.It is further recommended that the complaint, insofar as it alleged that theRespondent discharged A. D. Parker in violation of Section 8 (3) of the WagnerAct and of Section 8 (a) (3) of the Act, be dismissed.It is also recommended that unless on or before twenty (20) days from thedate of the receipt of this Intermediate Report, the Respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring Respondentto take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and MERRIMAC HAT CORPORATION381six copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record, orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report- and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filingthe same shall,serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 21st day of February 1949.FREDERIC B. PARKES, 2ND,Trial Examiner.APPENDIX A.NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with UNITED HATTERS, CAP ANDMILLINERY WORKERS INTERNATIONAL UNION, AFL, as the exclusive repre-sentative of all employees in the bargaining unit described herein withrespect to wages, rates of pay, hours of employment, or other terms or con-ditions of employment.The bargaining unit is:All production employees at our plant in Greenville, Alabama, excludingall office and maintenance employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees or effectively recommend such action.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us or refuse to bargain with said Union as the ex-clusive representative of the employees in the bargaining unit set forth above.MERRIMACHAT CORPORATION,Employer.Dated--------------------By ---------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.